12‐1686‐cv(L) 
     Raspardo v. Carlone 
      



 1                                      In the
 2                United States Court of Appeals
 3                          For the Second Circuit
 4                                     
 5                                        
 6                           August Term, 2012 
 7                       No. 12‐1686‐CV; 12‐1870‐CV 
 8                                        
 9         JENNIFER RASPARDO, NEEDASABRINA RUSSELL, GINA SPRING, 
10                            Plaintiffs‐Appellees, 
11                                        
12                                      v. 
13                                        
14       JOHN CARLONE, WILLIAM GAGLIARDI, THOMAS STECK, KENNETH  
15                      PANETTA, ANTHONY PAVENTI, 
16                          Defendants‐Appellants, 
17                                        
18                                        
19          CITY OF NEW BRITAIN, NEW BRITAIN POLICE DEPARTMENT,  
20                                Defendants.* 
21                                        

22                   Appeal from the United States District Court 
23                          for the District of Connecticut. 
24                   No. 9‐CV‐1321 ― Alvin W. Thompson, Judge. 
25                                            
26                                            
27                               ARGUED: JUNE 28, 2013 
28                            DECIDED: OCTOBER 6, 2014  


      The Clerk is requested to amend the caption to conform to the caption above. 
     *
      




 1                                    
 2                                    
 3           Before: WINTER, LYNCH, and DRONEY, Circuit Judges. 
 4                        
 5    
 6          Appeal from orders of the United States District Court for the 
 7   District  of  Connecticut  (Alvin  W.  Thompson,  Judge)  denying  the 
 8   defendant police supervisors’ motions for summary judgment in the 
 9   plaintiffs’ employment discrimination action brought pursuant to 42 
10   U.S.C.  §  1983.    We  agree  with  the  district  court  that  Defendant 
11   Carlone is not entitled to qualified immunity on Plaintiff Raspardo’s 
12   hostile  work  environment  claim.    We  conclude,  however,  that  the 
13   defendants are protected by qualified immunity in all other respects.  
14   Accordingly,  we  AFFIRM  in  part,  REVERSE  in  part,  and 
15   REMAND. 
16                            
17                                      
18                                   ALEXANDRIA  L.  VOCCIO,  Howd 
19                                   &  Ludorf,  LLC,  Hartford, 
20                                   Connecticut,  for  Defendant‐
21                                   Appellant John Carlone. 
22                                    
23                                   JOSEPH  W.  MCQUADE,  Kainen, 
24                                   Escalera  &  McHale,  P.C., 
25                                   Hartford,      Connecticut,       for 
26                                   Defendant‐Appellant         Anthony 
27                                   Paventi. 

28                                  IRENA  J.  URBANIAK  (Joseph  E. 
29                                  Skelly,  Jr.,  on  the  brief),  Office  of 
30                                  the Corporation Counsel, City of 
31                                  New  Britain,  New  Britain, 


                                         2
      




 1                                    Connecticut,      for    Defendants‐
 2                                    Appellants. 

 3                                    NORMAN  A.  PATTIS,  The  Pattis 
 4                                    Law  Firm,  LLC,  Bethany, 
 5                                    Connecticut,  for     Plaintiffs‐
 6                                    Appellees.
 7                                         
 8    
 9   DRONEY, Circuit Judge: 
10    
11       Plaintiffs‐Appellees  (the  “plaintiffs”),  two  former  and  one 

12   current  female  New  Britain  police  officers,  brought  suit  in  the 

13   United  States  District  Court  for  the  District  of  Connecticut  against 

14   the City of New Britain, its police department, the police union, and 

15   five individual police supervisors under Title VII of the Civil Rights 

16   Act of 1964, 42 U.S.C. § 2000e‐2, 42 U.S.C. § 1983, and other federal 

17   and  state  laws.    The  plaintiffs  alleged  that  the  five  supervisors 

18   discriminated against them on the basis of sex by creating a hostile 

19   work  environment  and  disparate  treatment.    Those  individual 

20   defendants moved for summary judgment on the basis of qualified 

21   immunity,  but  the  district  court  (Alvin  W.  Thompson,  J.),  denied 



                                           3
      




 1   their motions.1  The five individual defendants contend here, as they 

 2   did  before  the  district  court,  that  they  are  entitled  to  qualified 

 3   immunity.    For  the  reasons  that  follow,  we  AFFIRM  in  part  and 

 4   REVERSE  in  part  the  district  court’s  denial  of  the  individual 

 5   defendants’  motions  for  summary  judgment  and  REMAND  for 

 6   proceedings consistent with this opinion.  

 7                                BACKGROUND 
 8                                           
 9   I.      The  Plaintiffs’  Claims  of  Sexual  Harassment  and  Disparate 
10           Treatment 

11           The  New  Britain  Police  Department  (“NBPD”  or  the 

12   “department”)  hired  Plaintiff  Gina  Spring  on  January 28, 2005,  and 

13   Plaintiffs Jennifer Raspardo and Needasabrina Russell in August of 



     1  Carlone  filed  his  own  motion  for  summary  judgment,  and  the  four  other 
     individual  defendants  moved  collectively  for  summary  judgment  in  a  separate 
     motion.    The  district  court  issued  its  orders  deciding  the  two  motions  on  the 
     same  day,  March,  29,  2012,  but  addressed  Carlone’s  motion  for  summary 
     judgment in one order and the remaining defendants’ motion in another order.  
     Carlone’s notice of appeal was docketed on April 24, 2012 on docket 12‐1686; the 
     other  defendants’  notice  of  appeal  was  docketed  on  May  1,  2012  on  docket  12‐
     1870.  Thus, although the district court docket number is identical for all of the 
     defendants, the defendants’ appeals generated two appellate dockets, which are 
     considered here in tandem. 

                                                 4
      




 1   2006.  Spring resigned from the NBPD on August 21, 2008, when she 

 2   accepted  a  position  with  the  City  of  Torrington  Police  Department.  

 3   Russell  went  on  Family  and  Medical  Leave  Act  (“FMLA”)  leave  in 

 4   2008 and never returned to active duty, ultimately leaving the NBPD 

 5   permanently  in  2010.    Raspardo  remained  an  NBPD  officer  at  the 

 6   time of the filing of this suit.  The five defendants in this appeal were 

 7   at all times supervisory police officers in the NBPD. 

 8         The  plaintiffs’  claims  against  these  defendants  are  best 

 9   understood by dividing them into two categories.  First, each of the 

10   plaintiffs alleges that John Carlone, a sergeant in the NBPD and their 

11   direct  supervisor,  sexually  harassed  them  through  inappropriate 

12   jokes,  comments,  and  other  behavior,  including  unwanted  physical 

13   contact  with  Raspardo  and  Russell,  which  created  a  hostile  work 

14   environment.    Second,  the  plaintiffs  allege  that  the  four  other 

15   individual  defendants  created  a  hostile  work  environment  and 

16   subjected  them  to  disparate  treatment  by  making  inappropriate 




                                          5
      




 1   comments,  failing  to  adequately  report  or  investigate  Carlone’s 

 2   harassing  behavior,  and  disciplining  the  plaintiffs  more  harshly  for 

 3   violations  of  NBPD  policies  than  male  officers.    Most  of  the  events 

 4   occurred between early 2007 and early 2008.  

 5          We first address the claims against Carlone before turning to 

 6   the claims against the four other defendants. 

 7          A. The Plaintiffs’ Claims Regarding Carlone 

 8                 1. Spring’s Claims 

 9          Spring  complains  principally  of  two  incidents  involving 

10   Carlone.  First, in 2007, Carlone and Spring responded separately to 

11   a police call concerning a report of a naked woman.  En route to the 

12   scene,  Carlone  sent  Spring  a  message  via  his  mobile  data  terminal 

13   (“MDT”)2  that  she  “would  be  perfect”  for  responding  to  the  call.  

14   Carlone  then  sent  Spring  additional  messages,  the  substance  of 

15   which she could not recall at the time of discovery in this action, but 



      The MDT system allows officers to communicate with each other by way of text 
     2

     messages sent through computer systems in their cars. 

                                           6
      




 1   that she also thought were inappropriate.  Spring did not respond to 

 2   the messages and had no issues with Carlone at the scene.  Second, 

 3   throughout  her  time  under  Carlone’s  supervision,  Carlone  gave 

 4   Spring  rides  in  his  police  cruiser  while  she  was  walking  a  beat.  

 5   During  these  occasions,  Carlone  asked  questions  about  Spring’s 

 6   dating  history,  which  she  found  uncomfortable,  but  she  did  not 

 7   otherwise perceive Carlone’s actions to be inappropriate. 

 8             While  she  was  under  Carlone’s  supervision,  Carlone  would 

 9   also call Spring “Brown Eyes” and sing the song “Brown Eyed Girl”3 

10   around  her,  but  Spring  did  not  interpret  this  as  harassment  at  the 

11   time.  Spring now asserts that this nickname refers to “a female who 

12   participates in anal sex.”4  Defs.’ App. 116. 

13             Spring never observed Carlone act inappropriately with other 


     3    “Brown Eyed Girl” is a copyrighted romantic song by Van Morrison.             
      
     4  Spring  also  learned  after  Carlone  was  placed on  leave  that  Defendant  Paventi 
     had previously ordered Carlone not to give rides to female police officers in his 
     patrol vehicle, that Carlone had called her “Brown Eye” in an MDT message to 
     another  male  officer,  and  that  Carlone  had  commented  to  others  on  the  size  of 
     her breasts and her sexual proficiency. 

                                                 7
      




 1   female officers and does not allege that he had any physical contact 

 2   with  her.    Spring  never  made  a  formal  administrative  complaint 

 3   with  the  department.    She  filed  a  complaint  with  the  Connecticut 

 4   Commission  on  Human  Rights  and  Opportunities  (“CHRO”)  in 

 5   September  of  2008,  while  Carlone  was  under  investigation  by  the 

 6   NBPD for his misconduct.  

 7                 2. Raspardo’s Claims 

 8          Raspardo  details  four  principal  incidents.    First,  in  the 

 9   summer of 2007, after responding to a call, Carlone asked Raspardo 

10   if  she  had  plans  for  the  night.    She  told  him  that  she  did  not,  and 

11   Carlone asked  her  if  she  was “planning  to  go  out  drinking or  have 

12   sex  with  [her]  boyfriend,”  who  was  also  an  officer  in  the 

13   department.    Raspardo  asked  if  she  was  free  to  go  and  left 

14   immediately.    Second,  during  that  same  summer,  Carlone  told 

15   Raspardo  that  her  uniform  was  too  big  and  should  be  more  form‐

16   fitting.  Third, at some point in 2007, Carlone approached Raspardo 

17   in the roll call room where she was writing a report and attempted 

                                             8
      




 1   to massage her shoulders.  When Raspardo shrugged her shoulders, 

 2   indicating that she was uncomfortable, Carlone stopped.  Fourth, in 

 3   April  of  2008,  Raspardo  approached  the  main  police  desk  (where 

 4   Carlone was sitting) to sign a report.  Carlone removed a magazine 

 5   from a drawer and showed Raspardo a picture of a woman wearing 

 6   law  enforcement  tactical  gear;  the  woman’s  clothing  was  tight,  and 

 7   the  photograph  was  focused  on  her  buttocks.    Carlone  then  passed 

 8   the  photo  around  to  other  male  officers  and  said  that  the  woman’s 

 9   buttocks  looked  like  Raspardo’s  buttocks.    Raspardo  told  Carlone 

10   that his comment was not funny and left immediately. 

11          Raspardo  also  represents  that  Carlone  made  inappropriate 

12   comments  to  her  while  she  was  on  field  training  from  January  to 

13   April of 2007, but she fails to provide any specific details about these 

14   comments.    Finally,  Raspardo  also  claims  that  Carlone  “said  things 

15   [of  a  sexual  nature]  that  made  [Raspardo]  uncomfortable  and 

16   angry.”    Pl.  Carlone’s  App.  4.    Specifically,  Raspardo  asserts  that 




                                           9
      




 1   Carlone  “made  references  to  [her]  body  parts  on  at  least  over  ten 

 2   occasions.”    Id.  at  5.    In  a  statement  provided  during  the  NBPD 

 3   investigation of Carlone in May 2008, Raspardo explained: 

 4          Mainly  Sergeant  Carlone  would  make  comments  about 
 5          my  butt.    These  comments  were  random.    Sometimes  it 
 6          was  when  we  were  one  on  one  and  sometimes  it  was 
 7          when people were passing by.  These comments made me 
 8          feel disrespected, angry, and embarrassed.  The comments 
 9          were  inappropriate.    I  took  these  comments  as  sexual  in 
10          nature  and  not  related  to  work  in  any  way.    I  would  say 
11          things like “that isn’t funny” or just walk away. 
12           
13   Id.    When  questioned  about  Carlone’s  comments  at  her  deposition 

14   and in interrogatories, Raspardo confirmed that Carlone made them 

15   while  he was  her  supervisor between  2007 and  2008,  but  she  could 

16   provide few additional details. 

17         Raspardo does not allege that Carlone sexually propositioned 

18   her,  and  she  never  observed  Carlone  sexually  harass  other  female 

19   officers.  Although Russell stated that she heard Carlone make other 

20   offensive comments about Raspardo’s body and her dating history, 

21   Raspardo  concedes  that  she  learned  of  these  additional  comments 


                                          10
      




 1   only  after  Chief  William  Gagliardi  (“Gagliardi”)  placed  Carlone  on 

 2   administrative leave in May 2008 while the NBPD was investigating 

 3   him.  Raspardo did not report Carlone’s conduct to the NBPD until 

 4   after  he  had  been  placed  on  leave.    She  did  not  lodge  an  internal 

 5   complaint with the NBPD concerning the alleged sexual harassment, 

 6   but  she  did  complete  a  sworn  statement  during  the  department’s 

 7   investigation  of  Carlone  in  May  of  2008,  which  included  his 

 8   inappropriate  conduct  toward  her.    Raspardo  ultimately  filed  a 

 9   complaint with the CHRO in September of 2008. 

10                 3. Russell’s Claims 

11          Carlone  did  not  move  for  summary  judgment  as  to  Russell’s 

12   sexual harassment claim in the district court.  Thus, Russell’s claim 

13   against Carlone is not before us.  Russell’s complaints regarding his 

14   behavior have some relevance, however, with relation to her claims 

15   against the other defendants, and are considered in that context. 

16          Prior  to  joining  the  NBPD,  Russell  had  a  consensual  sexual 

17   relationship  with  Carlone,  which  ended  when  she  learned  that  he 

                                          11
      




 1   was married.  When Carlone learned that Russell had been hired by 

 2   the  NBPD,  he  congratulated  her  and  told  her  that  she  could  now 

 3   “drive  him  around  and  he  [could]  do  sexual  things  to  [her].”    Pl. 

 4   Carlone’s App. 31.  Russell told Carlone that this would not happen.  

 5   Once  Russell  became  an  officer  under  Carlone’s  supervision, 

 6   Carlone began making inappropriate and lewd comments regarding 

 7   her body and appearance.  Carlone’s comments about Russell’s body 

 8   soon  became  much  more  frequent  and  sexually  explicit.    Carlone 

 9   then  began  reprimanding  and  disciplining  Russell  harshly  for 

10   alleged work performance issues.  Carlone also started a rumor that 

11   Russell  was  having  a  sexual  relationship  with  another  officer  and 

12   embarrassed  her  in  front  of  other  officers  several  times.    In  July  of 

13   2007,  Carlone  forced  Russell  to  perform  a  sexual  act.    Carlone’s 

14   sexual harassment of Russell and criticism of her performance as an 

15   officer  continued  for  some  period  after  this.    Russell  reported  her 

16   allegations  against  Carlone  in  May  2008,  but  did  not  file  a  formal 




                                            12
      




 1   internal  complaint  with  the  department  concerning  any  alleged 

 2   sexual  harassment.    Russell  filed  a  complaint  with  the  CHRO  in 

 3   September of 2008. 

 4                 4. Reports  of  Carlone’s  Behavior  and  Department 
 5                    Investigation 

 6          As  mentioned  above,  Spring,  Raspardo,  and  Russell  did  not 

 7   initially report sexually harassing conduct by Carlone to the NBPD.  

 8   In  late  April  2008,  however,  another  officer,  Armando  Elias, 

 9   reported that Carlone made an inappropriate racial comment to him.  

10   The  department  immediately  began  an  investigation  of  Carlone’s 

11   conduct  toward  his  subordinate  officers.    During  the  course  of  this 

12   investigation,  on  May  2,  2008,  Russell  reported  Carlone’s 

13   inappropriate  behavior,  including  the  July  2007  sexual  act.    As  a 

14   result,  the  department  consulted  with  the  State’s  Attorney’s  Office, 

15   and  a  criminal  investigation  into  Russell’s  allegations  commenced.  

16   Defendant Gagliardi placed Carlone on administrative leave on May 

17   6,  2008,  pending  the  outcome  of  the  investigation.    Although 



                                          13
      




 1   Raspardo  did  not  disclose  any  misconduct  toward  her  when 

 2   authorities initially questioned her during the Carlone investigation, 

 3   she  eventually  reported  her  complaints  soon  after  Russell  came 

 4   forward  with  her  allegations  and  made  an  official  statement  to  the 

 5   department.    Spring  made  several  statements  concerning  Carlone 

 6   during  the  department’s  investigation,  and  may  have  attempted  to 

 7   file an internal complaint concerning the alleged sexual harassment, 

 8   but she ultimately never did so.  None of the plaintiffs filed a formal 

 9   NBPD  complaint  utilizing  the  department’s  internal  reporting 

10   procedure.  

11         In  June  of  2008,  Defendant  Gagliardi  demoted  Carlone  from 

12   sergeant  to  patrol  officer  because  he  found  that  Carlone  had  “used 

13   [his] supervisory position as Sergeant to engage in an inappropriate, 

14   offensive and demeaning pattern of conduct against at least . . . two 

15   officers who were working under [his] command.”  Defs.’ App. 68 ¶ 

16   84,  109  ¶  84.    Although  criminal  charges  did  not  result  from  the 




                                          14
      




 1   investigation into Russell’s allegations, Gagliardi recommended that 

 2   Carlone be terminated in October of 2008.  Carlone retired to avoid 

 3   termination on January 31, 2009. 

 4         B. The  Plaintiffs’  Claims  Regarding  the  Other  Individual 
 5            Defendants 

 6         During  the  period  at  issue,  Gagliardi  served  as  the  Chief  of 

 7   Police of the NBPD, Anthony Paventi transitioned from lieutenant to 

 8   captain, Thomas Steck was a lieutenant, and Kenneth Panetta was a 

 9   sergeant.  The plaintiffs allege that each of these defendants created 

10   a  hostile  work  environment  and  subjected  them  to  disparate 

11   treatment on the basis of sex by punishing them more harshly than 

12   they  punished  similarly  situated  male  officers  for  minor  rule 

13   infractions.    The  plaintiffs  also  allege  that  the  department’s 

14   investigation into Carlone’s inappropriate behavior was delayed and 

15   inadequate,  and  that  Gagliardi  was  grossly  negligent  in  his 

16   supervision of his subordinate officers, particularly Carlone. 

17         We  discuss  below  the  claims  made  by  the  plaintiffs  against 



                                         15
      




 1   these four defendants. 

 2                 1. Motor Vehicle Accidents 

 3          The  plaintiffs’  primary  allegations  against  the  remaining 

 4   defendants  focus  on  their  punishment  for  motor  vehicle  accidents 

 5   involving  NBPD  vehicles.    On  February  26,  2008,  Spring  was 

 6   involved  in  a  motor  vehicle  accident  in  which  she  rear‐ended 

 7   another vehicle.  This incident was investigated by Defendant Steck 

 8   and  various  non‐defendant  police  officers;  a  non‐defendant  officer 

 9   ultimately  concluded  that  Spring  was  at  fault  and  issued  her  a 

10   written  reprimand.    As  a  result  of  this  accident,  the  NBPD 

11   suspended  Spring’s  motor  vehicle  privileges  until  she  completed 

12   further  driver  training.    Because  of  her  loss  of  driving  privileges, 

13   Spring was required to “walk a beat” until she completed the driver 

14   training program.  Spring had previously sought assignment to the 

15   fourth  shift,  which  is  from  six  in  the  evening  until  two  in  the 

16   morning, believing that she would be able to drive her patrol car at 

17   this time; after her motor vehicle privileges were revoked, however, 

                                          16
      




 1   she was assigned to walk her fourth shift “beat.”  Spring asserts that 

 2   she was the only officer to ever walk a beat on the fourth shift and 

 3   suggests  that  the  defendants discriminated against  her  on  the  basis 

 4   of  sex  by  giving  her  this  assignment.    A  non‐defendant  officer 

 5   explained  in  his  deposition  that,  although  some  officers  have  been 

 6   assigned  to  “directed  patrols”  on  the  fourth  shift  during  special 

 7   circumstances (for instance, when special events occur at night that 

 8   require increased patrolling), Spring was the only officer assigned to 

 9   the  fourth  shift  without  the  special  circumstances  that  justify  a 

10   directed  patrol.    Spring  completed  the  requisite  driver  training 

11   classes and returned to motor vehicle patrol duties on April 16, 2008. 

12          Raspardo was involved in a serious motor vehicle accident on 

13   March 14, 2008, which kept her out of work because of her injuries 

14   until  May  2,  2008.    This  accident  resulted  in  severe  damage  to  the 

15   vehicles and occupants involved, including $14,000 in damage to her 

16   police  vehicle  and  substantial  damage  to  the  other  vehicle,  which 




                                          17
      




 1   rolled  over  with  a  mother  and  child  inside  who  had  to  be  taken  to 

 2   the hospital for emergency treatment.  The NBPD found Raspardo at 

 3   fault for this accident, a finding Raspardo does not appear to contest 

 4   in  this  appeal.    Following  the  advice  of  her  union  representative, 

 5   Raspardo  agreed  to  a  four‐day  work  suspension  for  this  accident.5  

 6   As  with  Spring,  Raspardo  lost  her  driving  privileges  until  she 

 7   completed a driver training program.  For reasons that are not clear, 

 8   Raspardo  did  not  complete  the  driver  training  program  until 

 9   October 10, 2008, at which time she returned to normal patrol duties.  

10   In  the  meantime,  she  walked  a  beat  on  the  late‐night  fifth  shift.  

11   Raspardo,  like  Spring,  asserts  that  she  was  the  only  officer  ever 

12   forced  to  walk  a  beat  on  this  shift.6    Raspardo  also  alleges  that 

13   Defendant Paventi strictly monitored her to ensure that she was not 



     5   Raspardo  asserted  below  that  she  only  agreed  to  the  suspension  because 
     Gagliardi  told  her  that  if  she  did  not,  she  would  likely  be  suspended  for  thirty 
     days. 
      
     6  A  non‐defendant  officer  also  testified  in  his  deposition  that  Raspardo  was  the 

     only officer required to walk a beat during that shift. 

                                                  18
      




 1   assigned a vehicle during this time, confirmed by Raspardo’s direct 

 2   supervisor  at  the  time,  Lieutenant  Masternak.    She  claims  that 

 3   Defendant Steck took a similar interest in ensuring that she was not 

 4   allowed  to  operate  a  vehicle.    Finally,  Raspardo  claims  that  during 

 5   the time she was assigned to walk her fifth shift beat, she was forced 

 6   to patrol on foot during a hurricane. 

 7          Finally,  Russell  describes  a  car  accident  in  which  she  and  an 

 8   “Officer  Sloate”  had  a  minor  collision  in  their  patrol  cars.    Russell 

 9   alleges that Carlone assisted Officer Sloate in writing and editing his 

10   statement  concerning  the  accident.    She  also  alleges  that,  although 

11   Officer  Sloate  indicated  to  her  that  he  easily  cleaned  up  the 

12   superficial  damage  to  his  vehicle,  Russell  was  “written  up”  and 

13   given  a  “Supervisor’s  Warning”  for  the  accident.    Russell  was  also 

14   “incidentally”  assigned  to  “walk  the  beat”  at  this  time.    It  appears 

15   that  a  “Sergeant  Woodruff”  investigated  this  accident  and  that  no 

16   defendants other than Carlone were involved. 




                                           19
      




 1           The  three  plaintiffs  allege  that  male  officers  who  were  found 

 2   at fault for motor vehicle accidents were not disciplined as severely.  

 3   The  comparative  accident  investigation  reports  that  they  presented 

 4   to the district court mainly involve minor incidents with no injuries 

 5   and limited property damage, and generally conclude by explaining 

 6   that  a  “Supervisor’s  Warning”  was  issued  or  that  driver  retraining 

 7   was  recommended.  Most  of  the  investigating  officers  who  issued 

 8   these reports are not defendants in this case, and it is not clear from 

 9   the  record  whether  the  recommended  punishments  were  actually 

10   enforced.  The plaintiffs also allege that it was common knowledge 

11   that  their  NBPD  superiors  forced  them  to  walk  nighttime  beats  as 

12   punishment  and  that  other  officers  who  were  involved  in  similar 

13   accidents  were  not  required  to  walk  these  late  patrols.7    The 

14   plaintiffs  admit,  however,  that  at  least  one  male  officer  (“Officer 

15   Jared  Barseleau”)  was  required  to  walk  a  patrol  following  car 

     7  The  defendants  maintain  that  all  patrols  are  “walking  beats,”  but  an  internal 
     NBPD memorandum demonstrates that patrol officers are assigned to use police 
     cruisers 83% of the time. 

                                                 20
      




 1   accidents. 

 2                 2. Sick Leave and Roll Call 

 3          Spring  and  Raspardo  also  claim  that  these  NBPD  superiors 

 4   treated them more harshly regarding their use of sick time and their 

 5   tardiness  than  they  treated  male  officers  for  committing  the  same 

 6   infractions.    For  example,  Spring  alleges  that  Paventi  strictly 

 7   enforced against her a department policy that an officer on sick leave 

 8   must  inform  the  officer  in  charge  any  time  the  officer  leaves  her 

 9   home,  and  Raspardo  and  Spring  point  to  several  specific  instances 

10   where  the  individual  defendants  reprimanded  the  plaintiffs  for 

11   improper use of sick leave and miscommunications about use of sick 

12   leave.  These plaintiffs also assert that “[t]ardiness without discipline 

13   is routine in the police department,” but that, despite this, they were 

14   publicly  reprimanded  or  “written  up”  for  arriving  ten  minutes  late 

15   to  their  shifts.    Defs.’  App.  135‐36  ¶¶  104‐107,  61  ¶  59,  107  ¶  59.  

16   They  assert  that  similarly  situated  male  officers  were  not  punished 

17   in  this  manner.    They  present  no  evidence  aside  from  their  own 

                                            21
      




 1   statements,  however,  that  specific  male  officers  were  treated 

 2   differently under similar circumstances.  

 3          Spring  and  Russell  also  claim  that  Panetta  and  Steck 

 4   reprimanded  and  criticized  them  for  various  minor  infractions 

 5   during roll call.  For example, Panetta singled out Russell and Spring 

 6   for not wearing their complete uniforms.  The plaintiffs again claim 

 7   that  these  defendants  did  not  reprimand  male  officers  for  similar 

 8   infractions,  but  fail  to  identify  particular  instances  in  which  these 

 9   defendants treated specific male police officers more favorably.  For 

10   example,  Spring  alleges  that  her  superiors  removed  her  from  the 

11   Domestic Violence Reduction Team as punishment for abuse of sick 

12   leave  and  did  not  place  her  back  on  that  squad;  a  male  officer  was 

13   similarly  removed  from  a  different  squad  for  the  same  reason  but 

14   was  eventually  reinstated.    It  is  unclear  from  the  record,  however, 

15   who made these decisions and whether Spring and that male officer 

16   are similarly situated.   




                                           22
      




 1         The  plaintiffs  also  make  varied  claims  about  discipline 

 2   imposed  arbitrarily  or  for  spurious  reasons.    They  assert,  for 

 3   instance, that Panetta reprimanded Russell on the radio (when other 

 4   officers  could  hear  the  exchange)  and  that  Steck  “wrote  up” 

 5   Raspardo for not wearing her hat five minutes before the end of her 

 6   shift.  They allege that male officers are not disciplined “on the air” 

 7   and  are  not  “written  up”  for  failing  to  wear  their  police  hats.  

 8   Finally,  they  point  to  instances  during  which  they  were  denied 

 9   “personal days” and incidents during which Paventi identified them 

10   as  “absent  without  leave”  (“AWOL”)  after  miscommunications 

11   about personal days; they assert that male officers were not treated 

12   as  harshly  for  similar  infractions.    Again,  they  do  not  provide 

13   specific  evidence  concerning  more  favorable  treatment  of  male 

14   officers.    Raspardo  also  complains  of  an  incident  in  which  her 

15   superiors  allegedly  viewed  an  injury  she  suffered  while  on  duty 

16   with more skepticism than they viewed a similar injury suffered by 




                                         23
      




 1   Defendant Steck, and an incident in which Defendant Steck ordered 

 2   Spring  to  pick  up  Raspardo  and  for  Raspardo  to  act  as  the  “initial 

 3   officer” on all calls, even though officers usually alternate this duty. 

 4             3.  The Carlone Investigation 

 5          The plaintiffs also claim that the department did not timely or 

 6   adequately  respond  to  “warning  signs”  regarding  Carlone.  

 7   Although  the  city’s  liability  is  not  before  us  on  this  appeal,  these 

 8   claims  may  be  relevant  to  the  supervisory  liability  claim  against 

 9   Gagliardi  and  provide  context  for  the  claims  against  the  other 

10   individual defendants. 

11          The  Department  twice  investigated  Carlone  for  alleged 

12   inappropriate  behavior  before  the  events  involving  the  plaintiffs 

13   occurred.  First, in 2006, Lieutenant Steck (not Defendant Steck) and 

14   Defendant  Paventi  heard  reports  that  Carlone  was  “dogging”8  an 

15   “Officer  Hayden.”    This  led  to  an  investigation  in  which  Hayden 


     8  “Dogging”  apparently  encompassed  spending  an  excessive  amount  of  time 
     focusing on what Officer Hayden was doing and repeatedly going on her calls, 
     calling her on the radio, and asking for her location. 

                                            24
      




 1   told  the  department  that  she  did  not  feel  harassed  by  Carlone.  

 2   Nonetheless,  Carlone’s  superiors  ordered  him  not  to  offer  rides  to 

 3   Officer Hayden in his patrol car unless it was an emergency.  

 4           In  the  course  of  this  investigation,  Lieutenant  Steck  and 

 5   Defendant  Paventi  learned  that  Carlone  had  made  a  joke  about  a 

 6   female  officer  during  roll  call  concerning  the  use  of  a  vibrator.  

 7   Although  the  female  officer  told  the  investigating  officers  that  she 

 8   was not offended by the comment, they referred the incident “up the 

 9   chain  of  command,”  and  Gagliardi  confronted  Carlone  about  it, 

10   ultimately  issuing  the  discipline  of  “a  verbal  counseling.”    Carlone 

11   assured  Gagliardi  that  he  would  not  make  similar  remarks  in  the 

12   future.9 

13           The Department investigated Carlone again in December 2006 

14   for  misusing  the  MDT  messaging  system.    This  investigation,  in 

15   which Defendant Paventi participated, determined that Carlone had 

     9  It  appears  that  Carlone  continued  to  pick  Officer  Hayden  up  in  his  patrol 
     vehicle and that Paventi conducted a verbal counseling session to inform Carlone 
     that he should stop doing this.  

                                               25
      




 1   used  the  system  to  discuss  personal  matters  with  female  civilian 

 2   dispatchers  and  police  personnel,  and  on  at  least  one  occasion  had 

 3   sent a message in which offensive language was used.  Investigators 

 4   informed  Gagliardi  about  Carlone’s  misuse  of  the  MDT  messaging 

 5   system, and Gagliardi suspended Carlone for two days, forced him 

 6   to forfeit two days of accrued holiday leave, and informed him that 

 7   any further violation of department rules and regulations may result 

 8   in more severe discipline.10  It was during this investigation that the 

 9   department  first  learned  that  Carlone  had  referred  to  Spring  as 

10   “Brown  Eye”  in  an  MDT  message,  but  this  was  not  reported  to 

11   Spring at the time. 

12                 4.  Gagliardi’s and Paventi’s Comments 

13          The  plaintiffs  assert  that  Gagliardi  and  Paventi  also  made 

14   inappropriate  sexual  comments  to  and  about  them.    Raspardo 

15   alleges  that  when  she  met  with  Gagliardi  before  being  hired, 


     10 Lieutenant Steck later stated in a deposition that he believed this punishment 
     was insufficient and may have contributed to future misbehavior by Carlone. 
      

                                            26
      




 1   Gagliardi  told  her  that  if  she  was  hired  “he  was  going  to  have  a 

 2   sexual  harassment  problem  with  her.”    Defs.’  App.  114  ¶  16.  

 3   Paventi,  who  appears  to  have  been  informally  responsible  for 

 4   creating  nicknames  for  NBPD  officers,11  referred  to  Raspardo  as  “J 

 5   Lo,”  a  commonly  used  nickname  for  the  celebrity  Jennifer  Lopez, 

 6   which Russell and others understood to be a reference to Raspardo’s 

 7   buttocks.  He also called Spring “Tiki,” which Spring believed was a 

 8   sexualized  reference  to  the  swinging  hips  of  dashboard  tiki  dolls.  

 9   Finally,  Paventi  referred  to  Spring,  and  perhaps  other  female 

10   officers,  as  “Rock  Stars.”    Spring  interpreted  this  nickname  as  a 

11   reference to a strip club named “Rock Star” in a nearby town.  The 

12   name’s  meaning  is  somewhat  unclear,  however,  because  one  of 

13   Paventi’s own nicknames for himself was “Rock Star.”12 


     11 Paventi’s nicknames for female police officers who are not plaintiffs in this suit 
     included  “Shuffler,”  “Hm,”  “Boom  Boom,”  “Spider,”  and  “Woo  Woo,”  and  he 
     appears to have had nicknames for many of the male NBPD officers as well.  Pl. 
     Gagliardi’s App. 334‐40. 
      
     12 At this stage, we accept the plaintiffs’ characterization. 




                                              27
      




 1                 5. Gagliardi Denies Light Duty  

 2          In 2006, Spring requested to be put on “light duty” following 

 3   elective  eye  surgery  and  a  car  accident.    Gagliardi  denied  this 

 4   request.    Spring  asserts  that  certain  male  officers  were  assigned  to 

 5   “light  duty”  following  injuries.    She  provides  no  details  or  specific 

 6   evidence concerning these officers. 

 7          Russell  also  appears  to  allege  that  Gagliardi  denied  her 

 8   request  to  be  put  on  “light  duty”  in  2010,  pursuant  to  the  Family 

 9   Medical  Leave  Act,  following  her  report  of  Carlone’s  harassment.  

10   She  provides  no  details  concerning  this  incident  and  does  not 

11   identify male officers who were treated more favorably. 

12                 6. Explicit Photos of Spring 

13          In May 2006, a “Sergeant Saccente” reported a rumor that an 

14   NBPD officer was showing sexually explicit photographs of a female 

15   NBPD  officer  to  emergency  medical  services  (“EMS”)  employees.  

16   The incident was investigated in early 2007, and it was determined 

17   that  the  photographs  were  of  Spring  and  that  the  male  officer  who 

                                           28
      




 1   showed the photographs was her former boyfriend, Officer Stralzka, 

 2   also  an  officer  in  the  NBPD.    Although  Paventi  eventually 

 3   interviewed  EMS  employees,  investigators  did  not  ultimately  take 

 4   any  disciplinary  action  against  Stralzka.    The  plaintiffs  allege  that 

 5   the NBPD’s response to these allegations was inadequate. 

 6                 7. Use of Videos in Training 

 7          At a mandatory training session on April 10, 2008, a “Sergeant 

 8   Pearson”  showed  a  mixed  group  of  male  and  female  officers, 

 9   including plaintiffs Russell and Spring, three sexually explicit videos 

10   that  were  irrelevant  to  the  session’s  subject  matter.    None  of  the 

11   individual  defendants  were  present  at  this  training  session.  

12   Supervisors  in  the  department  learned  of  the  videos  in  the  fall  of 

13   2008,  and  Defendant  Paventi  conducted  an  investigation.    Paventi 

14   eventually  confiscated  two  of  the  videos,  and  it  appears  that  they 

15   were not used in future training. 

16           

17           

                                          29
      




 1                 8. Paventi’s  Investigation  of  Allegations  of  Russell’s 
 2                    Poor Performance 

 3          Russell  alleges  that  Paventi  investigated  alleged  poor 

 4   performance by her and other police officers who responded to two 

 5   particular police calls and unfairly discredited her version of events 

 6   in retaliation for reporting Carlone’s sexual misconduct.  She asserts 

 7   that  in  these  instances,  Paventi  credited  the  accounts  of  the  male 

 8   officers  involved  rather  than  accepting  Russell’s  explanation.    It  is 

 9   unclear  from  the  record  whether  these  allegations  were  formalized 

10   in  a  performance  evaluation  or  resulted  in  disciplinary  action 

11   because the allegation is made in a conclusory fashion and no other 

12   materials are submitted to substantiate it. 

13                 9. Paventi’s Calls to Spring’s New Employer 

14          Spring alleges, with no evidentiary support in the record, that 

15   after  she  left  the  NBPD  in  2008  to  join  the  Torrington  Police 

16   Department,  Paventi  called  her  new  supervisor  in  Torrington.    She 

17   asserts  that  Paventi  informed  him  that  Spring  had  called  out  sick 



                                          30
      




 1   from her duties at the NBPD in order to attend the Torrington Police 

 2   Department swearing‐in ceremony, that she abused sick time, and to 

 3   “watch  out”  for  her  because  she  was  suing  the  NBPD  for  sexual 

 4   harassment.  Spring does not allege that this phone call affected her 

 5   employment at the Torrington Police Department. 

 6                 10.  Paventi’s Allegation that Raspardo Deleted a Report 

 7          Raspardo  alleges  that  in  February  of  2010,  almost  two  years 

 8   after  she  reported  her  allegations  of  sexual  harassment,  Paventi 

 9   informed Defendant Steck that Raspardo purposely deleted a police 

10   report  she  had  completed,  lied  about  deleting  the  report,  and  then 

11   “undeleted”  the  report.    Raspardo’s  assertion  regarding  Paventi’s 

12   role  in  this  incident,  however,  appears  to  be  based  on  speculation; 

13   the incident is not substantiated in the record, and no further details 

14   are given about it.13 




     13 Although Raspardo makes this claim on appeal, it was not included in her Rule 
     56.1 statement below.  We thus do not address it further. 
      

                                            31
      




 1                   11.  Raspardo’s Knowledge of Spanish 

 2           On  May  2,  2010,  approximately  two  years  after  Raspardo 

 3   made  her  initial  complaints  concerning  sexual  harassment, 

 4   Defendant Panetta submitted a report to his superiors stating that he 

 5   had  observed  Raspardo,  who  previously  represented  that  she  did 

 6   not speak Spanish, speaking Spanish while on a call.14  He wrote in 

 7   this  report  that  “there  is  reason  to  believe  that  she  has  been 

 8   insubordinate in lying directly to her supervisor about her ability to 

 9   utilize  the  Spanish  language  at  work.”    Pl.  Gagliardi’s  App.  342.  

10   Panetta  requested  to  review  Raspardo’s  departmental  background 

11   investigation in order to determine if Raspardo had any proficiency 

12   in  Spanish.    This  led  to  an  investigation  in  which  Gagliardi  and 

13   Paventi  were  involved.    Raspardo  does  not  appear  to  have  been 

14   disciplined  for  the  incident,  but  she  filed  a  NBPD  administrative 

15   complaint  of  harassment  against  Panetta  and  submitted  a  letter  to 



        Apparently,  it  would  have  been  an  advantage  to  the  NBPD  to  utilize  officers 
     14

     who spoke Spanish in certain situations. 

                                                32
      




 1   Gagliardi, alleging that Gagliardi pursued the investigation into her 

 2   Spanish‐speaking abilities in order to punish her for filing her sexual 

 3   harassment  suit  against  the  Department.    The  plaintiffs  do  not 

 4   provide further details regarding the incident.  

 5   II.     Procedural History 

 6           After  exhausting  state  administrative  proceedings  that  apply 

 7   only to their Title VII claims,15 the plaintiffs filed suit in the United 

 8   States District Court for the District of Connecticut against the City 

 9   of New Britain, the NBPD, the police union, and the five individual 

10   defendants.    The  plaintiffs  asserted  claims  against  the  city  and  its 

11   police department under Title VII, 42 U.S.C. § 1983, and Connecticut 

12   law.16    The  plaintiffs  asserted  claims  under  42  U.S.C.  §  1983  and 



     15  The  plaintiffs  initiated  proceedings  before  the  CHRO  in  September  of  2008.  
     Like  the  Equal  Employment  Opportunity  Commission,  the  CHRO  is  an  avenue 
     for exhaustion of remedies in Connecticut, and the CHRO is authorized to issue 
     “right to sue” letters.  Because the claims in this appeal concern 42 U.S.C. § 1983, 
     administrative exhaustion is not required.  Annis v. Cnty. of Westchester, 36 F.3d 
     251, 254‐55 (2d Cir. 1994). 
      
     16  The  plaintiffs  failed  to  assert  claims  against  the  police  union  in  their  revised 

     amended complaint, thus removing it as a defendant. 

                                                   33
      




 1   Connecticut law against the five individual defendants. 

 2         Carlone  and  the  other  individual  defendants  separately 

 3   moved for summary judgment as to the § 1983 claims, asserting the 

 4   defense of qualified immunity and arguing that the plaintiffs failed 

 5   to  adduce  evidence  establishing  a  hostile  work  environment  or 

 6   disparate treatment.  As mentioned above, Carlone did not move for 

 7   summary judgment as to Russell’s hostile work environment claims 

 8   under § 1983 against him.  

 9         In an order dated March 29, 2012, the district court (Alvin W. 

10   Thompson,  J.)  addressed  Carlone’s  motion  for  summary  judgment.  

11   The district court concluded as to Raspardo’s and Spring’s 42 U.S.C. 

12   § 1983 claims that genuine issues of material fact existed precluding 

13   summary judgment on the basis of qualified immunity.  The district 

14   court did not identify these issues of material fact.  The district court 

15   did,  however,  grant  summary  judgment  to  Carlone  on  Russell’s, 

16   Raspardo’s,  and  Spring’s  state  law  claims  on  the  basis  that  these 




                                         34
      




 1   claims had been withdrawn. 

 2          The  district  court  also  denied  in  a  separate  order  the 

 3   remaining individual defendants’ motion for summary judgment as 

 4   to  qualified  immunity.    The  district  court  concluded  that  genuine 

 5   issues of material fact existed, but did not identify the factual issues 

 6   which  precluded  a  grant  of  qualified  immunity.    The  district  court 

 7   also  granted  summary  judgment  to  these  defendants  on  the 

 8   plaintiffs’ state law claims because the state statutes at issue did not 

 9   provide causes of action against these defendants.17 

10          Carlone appealed from the district court’s denial of his motion 

11   for  summary  judgment,  arguing  that  he  was  entitled  to  qualified 

12   immunity  from  Raspardo’s  and  Spring’s  hostile  work  environment 

13   claims.  The remaining individual defendants filed a similar appeal, 

14   claiming  qualified  immunity  on  the  plaintiffs’  §  1983  hostile  work 


     17 The City of New Britain and the NBPD also moved for summary judgment on 
     the claims against them.  That motion was granted as to certain state law claims 
     but denied as to the federal claims, including those brought under Title VII.  That 
     ruling is not before us on this appeal. 
      

                                             35
      




 1   environment,  retaliation,  and  disparate  treatment  claims.18    The 

 2   plaintiffs’ remaining claims, such as their Title VII claims against the 

 3   City of New Britain, remain pending in the district court. 

 4                                        DISCUSSION 

 5           The  issue  in  this  appeal  is  whether  the  five  individual 

 6   defendants  are  entitled  to  qualified  immunity  from  the  plaintiffs’ 

 7   hostile  work  environment  and  disparate  treatment  claims  under  42 

 8   U.S.C. § 1983. 

 9           We review de novo a district court’s denial of a public official’s 

10   motion  for  summary  judgment  on  the  basis  of  qualified  immunity.  

11   Poe  v.  Leonard,  282  F.3d  123,  131  (2d  Cir.  2002).    In  evaluating  a 

12   motion  for  summary  judgment,  “courts  may  not  resolve  genuine 

13   disputes  of  fact  in  favor  of  the  party  seeking  summary  judgment.”  

14   Tolan  v.  Cotton,  134  S.  Ct.  1861,  1866  (2014)  (per  curiam).    Because 



     18  Although  the  defendants  challenged  the  district  court’s  ruling  as  to  the 
     plaintiffs’  retaliation  claims  in  their  appeal,  the  plaintiffs  failed  to  present  any 
     substantive  argument  on  retaliation  in  their  briefs.    Thus,  we  consider  these 
     claims abandoned.  

                                                   36
      




 1   this  appeal  is  before  us  following  the  denial  of  the  defendants’ 

 2   motions  for  summary  judgment,  the  facts  considered  below  are 

 3   either undisputed or resolved in favor of the plaintiffs.  See id. 

 4   I.     Qualified Immunity 

 5          A. Appellate Jurisdiction 

 6          The doctrine of qualified immunity “protects federal and state 

 7   officials  from  .  .  .  unnecessary  and  burdensome  discovery  or  trial 

 8   proceedings.”    Coollick  v.  Hughes,  699  F.3d  211,  219  (2d  Cir.  2012) 

 9   (internal  quotation  marks  omitted).    Qualified  immunity  “is  both 

10   important  and  completely  separate  from  the  merits  of  the  action, 

11   and this question c[annot] be effectively reviewed on appeal from a 

12   final  judgment  because  by  that  time  the  immunity  from  standing 

13   trial will have been irretrievably lost.”  Plumhoff v. Rickard, 134 S. Ct. 

14   2012,  2019  (2014).    Thus,  although  denials  of  motions  for  summary 

15   judgment are generally not appealable, a district court’s denial of a 

16   defendant’s  motion  for  summary  judgment  on  the  ground  of 

17   qualified  immunity  is  immediately  appealable  under  the  collateral 


                                          37
      




 1   order doctrine if the district court’s denial of that motion turned on a 

 2   legal  question.    Id.  at  2018‐19;  see  also  Demoret  v.  Zegarelli,  451  F.3d 

 3   140,  148  (2d  Cir.  2006);  Poe,  282  F.3d  at  131.    For  example,  when  a 

 4   district  court  rejects  a  defendant’s  assertion  of  qualified  immunity 

 5   on  a  motion  for  summary  judgment  because  it  concludes  that  the 

 6   law the defendant allegedly violated was “clearly established,” that 

 7   order may be appealed immediately.  See Salim v. Proulx, 93 F.3d 86, 

 8   89  (2d  Cir.  1996);  cf.  Johnson  v.  Jones,  515  U.S.  304,  313‐18  (1995) 

 9   (“Jones”)  (holding  that  there  is  no  appellate  jurisdiction  over  a 

10   district  court’s  denial  of  a  defendant’s  motion  for  summary 

11   judgment  where  the  defendant  challenges  whether  the  plaintiffs 

12   have set forth sufficient evidence to create genuine issues of material 

13   fact). 

14             When  a  district  court  denies  a  defendant’s  motion  for 

15   summary  judgment  because  it  finds  that  genuine  factual  disputes 

16   preclude  granting  the  defendant  qualified  immunity,  immediate 




                                             38
      




 1   appellate  review  may  also  be  available.    See  Behrens  v.  Pelletier,  516 

 2   U.S.  299,  312‐13  (1996)  (clarifying  that,  even  where  a  district  court 

 3   denies a defendant’s motion for summary judgment on the ground 

 4   that  material  issues  of  fact  exist  precluding  a  grant  of  summary 

 5   judgment,  such  a  decision  is  appealable  when  the  appellate  court 

 6   “resolve[s] a dispute concerning an ‘abstract issu[e] of law’ relating 

 7   to  qualified  immunity”);  see  also  Scott  v.  Harris,  550  U.S.  372,  380 

 8   (2007); Terebesi v. Torreso, Nos. 12‐3867, 12‐3868, 12‐3870, 12‐3898, 12‐

 9   3903, 12‐3990, 2014 WL 4099309, at *7 (2d Cir. Aug. 21, 2014). 

10          We  have  held  that  “a  district  court’s  mere  assertion  that 

11   disputed  factual  issues  exist[]  [is  not]  enough  to  preclude  an 

12   immediate  appeal.”    Salim,  93  F.3d  at  89.    Immediate  appeal  is 

13   available  from  fact‐related  rulings  “as  long  as  the  defendant  can 

14   support an immunity defense on stipulated facts, facts accepted for 

15   purposes of the appeal, or the plaintiff’s version of the facts that the 

16   district judge deemed available for jury resolution.”  Id. at 90; see also 




                                            39
      




 1   Terebesi,  2014  WL  4099309,  at  *7;  Poe,  282  F.3d  at  132;  Jemmott  v. 

 2   Coughlin, 85 F.3d 61, 65‐66 (2d Cir. 1996).   

 3          The  individual  defendants  here  contend  that,  even  when  all 

 4   disputed  factual  issues  are  resolved  in  favor  of  the  plaintiffs,  they 

 5   are  entitled  to  qualified  immunity.    We  thus  need  not  resolve  any 

 6   disputed facts or weigh the sufficiency of the evidence as prohibited 

 7   by  Jones,  515  U.S.  at  319‐20,  to  determine  if  the  plaintiffs  suffered 

 8   actionable  sexual  harassment  or  disparate  treatment.    Whether  the 

 9   defendants’  conduct,  as  examined  by  viewing  the  evidence 

10   presented at summary judgment in a light favorable to the plaintiffs, 

11   violated  the  plaintiffs’  Fourteenth  Amendment  rights  to  equal 

12   protection  (through  sexual  harassment  or  disparate  treatment)  is  a 

13   question  of  law.    We  therefore  have  appellate  jurisdiction  to 

14   determine  whether  the  defendants  violated  the  plaintiffs’ 

15   constitutional rights based on the plaintiffs’ version of the facts.  See 

16   Jemmott  85  F.3d  at  65‐67  (finding  appellate  jurisdiction  over  district 




                                           40
      




 1   court’s  denial  of  defendants’  motion  for  summary  judgment  in 

 2   plaintiff’s  Title  VII  and  42  U.S.C.  §  1983  hostile  work  environment 

 3   and  grossly  negligent  supervision  claims);  Poe,  282  F.3d  at  132 

 4   (“Despite the District Court’s assertion that a genuine dispute exists 

 5   as  to  whether  a  reasonable  supervisor  would  have  supervised  [the 

 6   offending party] differently, this dispute is essentially a legal one.”).  

 7   Although this analysis requires us to perform a “detailed evidence‐

 8   based  review  of  the  record,”  Jones,  515  U.S.  at  319,  the  Supreme 

 9   Court  in  Jones  explicitly  recognized  that  such  an  examination  is 

10   especially  important  for  the  purposes  of  resolving  qualified 

11   immunity  at  an  early  stage  in  the  proceedings  where  the  district 

12   court  has  denied  a  defendant’s  motion  for  summary  judgment  on 

13   the ground of qualified immunity without explanation.  Id. 

14          B. The Standard for Qualified Immunity 

15          In  deciding  “questions  of  qualified  immunity  at  summary 

16   judgment,  courts  engage  in  a  two‐pronged  inquiry.”    Tolan,  134  S. 

17   Ct.  at  1865.    The  first  prong  “asks  whether  the  facts,  taken  in  the 

                                           41
      




 1   light  most  favorable  to  the  party  asserting  the  injury  .  .  .  show  the 

 2   officer’s  conduct  violated  a  federal  right[,]  .  .  .  [and]  [t]he  second 

 3   prong  of  the  qualified‐immunity  analysis  asks  whether  the  right  in 

 4   question was clearly established at the time of the violation.”  Id. at 

 5   1865‐66  (internal  citations,  alterations,  and  quotation  marks 

 6   omitted).    Officials  operating  under  color  of  state  law19  are  thus 

 7   entitled  to  summary  judgment  when  they  can  establish  that  either 

 8   “(1) a constitutional right was [not] violated or (2) the right was not 

 9   clearly  established  [at  the  time  of  the  violation].”    Royal  Crown  Day 

10   Care LLC v. Depʹt of Health & Mental Hygiene of City of N.Y., 746 F.3d 

11   538,  543  (2d  Cir.  2014)  (internal  citation  and  quotation  marks 

12   omitted); see also Coollick, 699 F.3d at 219.  As to the first question, if 

13   the  evidence  construed  in  the  light  most  favorable  to  the  plaintiffs 

14   fails  to  establish  as  a  matter  of  law  that  the  defendant  violated  the 

15   plaintiff’s  constitutional  rights,  qualified  immunity  is  warranted.  



       It is undisputed that the individual defendants here were at all times operating 
     19

     under color of state law. 

                                            42
      




 1   Saucier  v.  Katz,  533  U.S.  194,  201  (2001),  abrogated  in  part  on  other 

 2   grounds by Pearson v. Callahan, 555 U.S. 223, 236 (2009).  If, however, 

 3   the  evidence  does  demonstrate  a  violation  of  the  plaintiff’s 

 4   constitutional  rights,  the  second  question  is  whether  that 

 5   constitutional right was “clearly established” at the time the official 

 6   engaged  in  the  conduct.    Saucier,  533  U.S.  at  201.    Answering  this 

 7   second  inquiry  requires  determining  whether  a  reasonable  official 

 8   would understand that his conduct violated the constitutional right 

 9   in question.  Id. at 202 (citing Anderson v. Creighton, 483 U.S. 635, 640 

10   (1987)).    A  court  may  consider  these  two  questions  in  either  order, 

11   and if it determines that one prong is not satisfied, it need not reach 

12   the  other.    See  Pearson,  555  U.S.  at  236;  see  also  Coollick,  699  F.3d  at 

13   219‐20.   

14          C. Individual Liability in § 1983 Hostile Work Environment Claims 

15          The  first  prong  of  qualified  immunity  analysis  requires  us  to 

16   determine  whether  a  reasonable  jury  could  conclude  that  the 

17   evidence presented by the plaintiffs establishes that each individual 

                                              43
      




 1   defendant violated their constitutional right to be free from a hostile 

 2   work environment and disparate treatment on the basis of sex.  That 

 3   task,  in  turn,  requires  us  to  determine  the  liability  of  individual 

 4   defendants under 42 U.S.C. § 1983, which entails an examination of 

 5   the  intersection  between  Title  VII  sex  discrimination  jurisprudence 

 6   and § 1983’s requirement of individual liability. 

 7                 1. Liability for Non‐Supervisory Conduct 

 8          Although      plaintiffs    frequently     bring     hostile    work 

 9   environment  claims  against  their  employers  under  Title  VII,  42 

10   U.S.C.  §  2000e‐5(e),  which  does  not  create  liability  in  individual 

11   supervisors  and  co‐workers  who  are  not  the  plaintiffs’  actual 

12   employers, Spiegel v. Schulmann, 604 F.3d 72, 79 (2d Cir. 2010), state 

13   and  local  officials  can  be  held  individually  liable  under  42  U.S.C.  

14   §  1983  for  violating  the  Equal  Protection  Clause  of  the  Fourteenth 

15   Amendment  by  discriminatory  acts  against  those  who  work  under 

16   them.    Public  employees  have  “a  clear  right,  protected  by  the 

17   Fourteenth Amendment, to be free from discrimination on the basis 

                                          44
      




 1   of sex in public employment.”  Back v. Hastings on Hudson Union Free 

 2   Sch.  Dist.,  365  F.3d  107,  117  (2d  Cir.  2004).    We  have  held  that  the 

 3   Equal  Protection  Clause  protects  such  employees  from  sex‐based 

 4   workplace discrimination, including hostile work environments and 

 5   disparate treatment.  See Demoret, 451 F.3d at 149; Patterson v. County 

 6   of Oneida, 375 F.3d 206, 226 (2004); Jemmott, 85 F.3d at 67‐68. 

 7          To establish a hostile work environment claim under the Title 

 8   VII  framework,  a  plaintiff  must  show  that  the  “workplace  is 

 9   permeated with discriminatory intimidation, ridicule, and insult that 

10   is  sufficiently  severe  or  pervasive  to  alter  the  conditions  of  the 

11   victim’s employment and create an abusive working environment.”  

12   Harris  v.  Forklift  Sys.,  Inc.,  510  U.S.  17,  21  (1993)  (internal  citations 

13   and quotation marks omitted).  This standard has both objective and 

14   subjective components: the conduct complained of must be severe or 

15   pervasive  enough  that  a  reasonable  person  would  find  it  hostile  or 

16   abusive,  and  the  victim  must  subjectively  perceive  the  work 




                                             45
      




 1   environment  to  be  abusive.    Id.  at  21‐22;  Alfano  v.  Costello,  294  F.3d 

 2   365, 374 (2d Cir. 2002).  The incidents complained of “must be more 

 3   than episodic; they must be sufficiently continuous and concerted in 

 4   order  to  be  deemed  pervasive.”  Alfano,  294  F.3d  at  374  (internal 

 5   quotation  marks  omitted).    There  is  no  “mathematically  precise 

 6   test,”  however,  for  deciding  whether  an  incident  or  series  of 

 7   incidents is sufficiently severe or pervasive to alter the conditions of 

 8   a plaintiff’s working environment. Harris, 510 U.S. at 22‐23.  Instead, 

 9   courts  must  assess  the  totality  of  the  circumstances,  considering 

10   elements  such  as  “the  frequency  of  the  discriminatory  conduct;  its 

11   severity;  whether  it  is  physically  threatening  or  humiliating,  or  a 

12   mere  offensive  utterance;  and  whether  it  unreasonably  interferes 

13   with  an  employee’s  work  performance.”    Id.  at  23.    The  effect  of 

14   identified  incidents  on  the  employee’s  psychological  well‐being  is 

15   also relevant, though not determinative.  Id.   

16          Although we have long recognized that Title VII‐based hostile 




                                            46
      




 1   work  environment  claims  by government  employees  are  actionable 

 2   under § 1983, see Patterson, 375 F.3d at 225‐27, we have not specified 

 3   in  our  prior  decisions  the  role  of  individual  responsibility  required 

 4   for  a  defendant  in  a  §  1983  case  involving  claims  of  sex‐based 

 5   harassment  by  multiple  defendants,  nor  have  we  charted 

 6   supervisory liability in this context.   

 7          This case demonstrates how hostile work environment claims 

 8   that  may  readily  be  brought  against  employers  under  Title  VII  do 

 9   not always fit easily within the context of individual liability under  

10   § 1983.  The Title VII framework often requires courts to consider the 

11   workplace  conduct  of  multiple  employees  and  supervisors  in 

12   determining  whether  the  plaintiff  has  experienced  a  hostile  work 

13   environment.    See,  e.g.,  Oncale  v.  Sundowner  Offshore  Servs.,  Inc.,  523 

14   U.S.  75,  77  (1998)  (describing  the  harassing  actions  taken  by 

15   employees both jointly and individually which could contribute to a 

16   hostile  work  environment  in  a  Title  VII  case).    Hostile  work 




                                            47
      




 1   environment claims under Title VII thus look to the circumstances of 

 2   the  plaintiff’s  employment,  and  hold  the  employer  liable  when  the 

 3   misconduct  in  the  workplace  is  so  severe  as  to  alter  the  terms  and 

 4   conditions of the plaintiff’s employment.  See Harris, 510 U.S. at 21.   

 5           Section 1983, however, applies by its terms only to individual 

 6   “persons”  responsible  for  violating  plaintiffs’  rights.20    In  order  to 

 7   overcome  a  government  official’s  claim  to  qualified  immunity  and 

 8   “establish individual liability under § 1983, a plaintiff must show . . . 

 9   that  the  defendant  caused  the  plaintiff  to  be  deprived  of  a  federal 

10   right.”    Back,  365  F.3d  at  122;  see  also  Ashcroft  v.  Iqbal,  556  U.S.  662, 

11   676  (2009).    If  a  defendant  has  not  personally  violated  a  plaintiff’s 

12   constitutional rights, the plaintiff cannot succeed on a § 1983 action 

13   against the defendant.   

14           Our  few  prior  decisions  addressing  multi‐defendant  §  1983 


       42 U.S.C. § 1983 (imposing liability only on “person[s]” who violate plaintiffs’ 
     20

     constitutional  rights).    Monell  v.  Department  of  Social  Services  defines 
     municipalities  as  “persons”  under  §  1983.    436  U.S.  658,  690  (1978);  see  also 
     Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 42 (2d Cir. 2014).  The plaintiffs’ 
     Monell claim is not at issue in this appeal. 

                                                48
      




 1   hostile work environment cases have denied qualified immunity to 

 2   defendants whose conduct, considered alone, was sufficiently severe 

 3   or  pervasive  to  alter  the  conditions  of  the  plaintiff’s  employment.  

 4   For  example,  in  Patterson  v.  County  of  Oneida,  we  upheld  qualified 

 5   immunity  for  defendants  who  had  not  participated  in  the  acts  of 

 6   harassment  of  which  the  plaintiff  complained,  but  remanded  for 

 7   trial  in  the  case  of  defendants  whose  separate  discriminatory  acts 

 8   could be found by a jury to be “sufficiently humiliating to alter the 

 9   conditions  of  [the  plaintiff’s]  employment.”  375  F.3d  at  229‐30.  

10   Similarly,  in  Jemmott  v.  Coughlin,  we  recognized  that  “[e]ach 

11   individual  defendant’s  alleged  conduct  towards  [the  plaintiff],  if 

12   proven,  did  [separately]  amount  to  ‘severe  and  pervasive’ 

13   harassment,  which  therefore  violated  [the  plaintiff’s]  clearly 

14   established  rights,”  precluding  a  grant  of  qualified  immunity.    85 

15   F.3d at 67.  

16          Thus,  our  prior  cases  have  established  only  that  when  a 




                                          49
      




 1   plaintiff alleges that multiple individual defendants have engaged in 

 2   uncoordinated and unplanned acts of harassment, each defendant is 

 3   only  liable  under  §  1983  when  his  own  actions  are  independently 

 4   sufficient to create a hostile work environment.  We therefore cannot 

 5   say that it is clearly established law that an individual defendant has 

 6   violated a plaintiff’s equal protection rights if he has not personally 

 7   behaved  in  such  a  way  as  to  create  an  atmosphere  of  severe  or 

 8   pervasive  harassment.    Accordingly,  absent  such  behavior,  an 

 9   individual  defendant  is  entitled  to  qualified  immunity.21    See  also 

10   Grillo  v.  N.Y.C.  Transit  Auth.,  291  F.3d  231,  234  (2d  Cir.  2002)  (“In 

11   order  to  survive  a  motion  for  summary  judgment  on  his  .  .  .  equal 


       Jointly planned or perpetrated acts of harassment, of course, may be attributed 
     21

     to each of the defendants.  See, e.g., Dwares v. City of New York, 985 F.2d 94, 99 (2d 
     Cir.  1993)  (permitting  a  §  1983  suit  to  proceed  against  defendant‐police  officers 
     where  plaintiffs  alleged  that  the  officers  conspired  with  attackers  who  injured 
     plaintiffs),  abrogated  on  other  grounds  by  Leatherman  v.  Tarrant  Cnty.  Narcotics 
     Intelligence & Coordination Unit, 507 U.S. 163, 167‐68 (1993).  As plaintiffs have not 
     argued  that  the  defendants  acted  in  concert,  we  have  no  occasion  here  to 
     consider  the  extent  of  the  evidence  required  to  establish  such  joint  action.    We 
     caution,  however,  that  conspiracies  may  exist  even  if  their  members  have  not 
     expressly  agreed  to  engage  in  joint  behavior,  and  may  be  inferred  from  the 
     actions  of  multiple  parties  who  are  aware  of,  and  intentionally  commit  acts  to 
     further, a common project. 

                                                  50
      




 1   protection . . . claims, [the plaintiff] must come forward with at least 

 2   some  credible  evidence  that  the  actions  of  the  individual  appellees 

 3   were motivated by racial animus or ill‐will.” (emphasis added)).  But 

 4   cf.  Reynolds  v.  Barrett,  685  F.3d  193,  204‐06  (2d  Cir.  2012)  (holding 

 5   that, because liability under § 1983 requires personal involvement by 

 6   a    defendant,        the     “pattern‐or‐practice           framework,”          which 

 7   demonstrates that a pattern of discrimination exists in the aggregate 

 8   at  a  corporate  entity,  is  “ill‐suited  to  the  task  of  identifying  which 

 9   individual  defendants  engaged  in  purposeful  discrimination”  and 

10   cannot be imported into the § 1983 context).22 

11                   2. Supervisory Liability 

12         Individual  liability  under  §  1983  in  hostile  work  environment 

13   claims  may  also  involve  supervisory  liability.    In  addressing  the 

14   “federal analog” of § 1983 Bivens actions, the United States Supreme 

15   Court  in  Ashcroft  v.  Iqbal  confirmed  that  liability  for  supervisory 



        We  note  that  the  plaintiffs  sue  the  individual  defendants  in  their  individual 
     22

     capacities only.  

                                                 51
      




 1   government  officials  cannot  be  premised  on  a  theory  of  respondeat 

 2   superior because § 1983 requires individual, personalized liability on 

 3   the  part  of  each  government  defendant.    556  U.S.  662  (2009).  

 4   Instead,  “[b]ecause  vicarious  liability  is  inapplicable  to  .  .  .  §  1983 

 5   suits,  a  plaintiff  must  plead  that  each  Government‐official 

 6   defendant,  through  the  official’s  own  individual  actions,  has 

 7   violated  the  Constitution.”    Id.  at  676.    Thus,  “each  Government 

 8   official . . . is only liable for his or her own misconduct.”  Id. at 677; 

 9   see also Hayut v. State Univ. of N.Y., 352 F.3d 733, 753 (2d. Cir. 2003) 

10   (“It  is  well  settled  .  .  .  that  the  doctrine  of  respondeat  superior 

11   standing  alone  does  not  suffice  to  impose  liability  for  damages 

12   under  section  1983  on  a  defendant  acting  in  a  supervisory 

13   capacity.”).  Prior to Iqbal, we held that: 

14        The personal involvement of a supervisory defendant may 
15        be shown by evidence that: (1) the defendant participated 
16        directly  in  the  alleged  constitutional  violation,  (2)  the 
17        defendant, after being informed of the violation through a 
18        report  or  appeal,  failed  to  remedy  the  wrong,  (3)  the 
19        defendant  created  a  policy  or  custom  under  which 


                                            52
      




 1         unconstitutional  practices  occurred,  or  allowed  the 
 2         continuance of such a policy or custom, (4) the defendant 
 3         was  grossly  negligent  in  supervising  subordinates  who 
 4         committed  the  wrongful  acts,  or  (5)  the  defendant 
 5         exhibited deliberate indifference to the rights of [plaintiffs] 
 6         by  failing  to  act  on  information  indicating  that  
 7         unconstitutional acts were occurring. 
 8    
 9   Colon  v.  Coughlin,  58  F.3d  865,  873  (2d  Cir.  1995);  see  also  Back,  365 

10   F.3d at 127; Hayut, 352 F.3d at 753.  In addition to satisfying one of 

11   these  requirements,  a  plaintiff  must  also  establish  that  the 

12   supervisor’s  actions  were  the  proximate  cause  of  the  plaintiff’s 

13   constitutional  deprivation.    Poe,  282  F.3d  at  134.    Finally,  as  with 

14   individual  liability,  in  the  §  1983  context,  a  plaintiff  must  establish 

15   that  a  supervisor’s  behavior  constituted  intentional  discrimination 

16   on the basis of a protected characteristic such as sex.  Patterson, 375 

17   F.3d at 226. 

18          As relevant here, “gross negligence” denotes a higher degree 

19   of culpability than mere negligence.  Poe, 282 F.3d at 140 n.14, 146.  It 

20   is “the kind of conduct where the defendant has reason to know of 




                                             53
      




 1   facts  creating  a  high  degree  of  risk  of  .  .  .  harm  to  another  and 

 2   deliberately acts or fails to act in conscious disregard or indifference 

 3   to that risk.”  Id. (internal citations, alterations, and quotation marks 

 4   omitted).    A  supervisor  is  protected  by  qualified  immunity  so  long 

 5   as reasonable officials could disagree about whether the supervisor’s 

 6   action was grossly negligent in light of clearly established law.  See 

 7   id.  at  146  (“[T]he  legal  inquiry  necessitated  by  the  defense  of 

 8   qualified  immunity  .  .  .  requires  that  a  court  determine  whether, 

 9   under  the  plaintiff’s  version  of  the  facts,  reasonable  officers  in  the 

10   defendant’s  position  could  disagree  as  to  the  legality  of  his 

11   actions.”).   

12          The  standard  of  gross  negligence  is  satisfied  where  the 

13   plaintiff  establishes  that  the  defendant‐supervisor  was  aware  of  a 

14   subordinate’s  prior  substantial  misconduct  but  failed  to  take 

15   appropriate  action  to  prevent  future  similar  misconduct  before  the 

16   plaintiff  was  eventually  injured.    See,  e.g.,  Johnson  v.  Newburgh 




                                           54
      




 1   Enlarged  Sch.  Dist.,  239  F.3d  246,  255  (2d  Cir.  2001)  (“Johnson”) 

 2   (holding that, where complaint alleged defendant‐supervisors were 

 3   aware  teacher  assaulted  students  on  four  occasions  prior  to  his 

 4   assault  of  the  plaintiff,  “a  jury  could  find  the  [s]upervisors 

 5   personally involved in the unconstitutional deprivation on the basis 

 6   that  they  were  .  .  .  grossly  negligent  in  supervising”  the  teacher); 

 7   Meriwether  v.  Coughlin,  879  F.2d  1037,  1047‐48  (2d  Cir.  1989) 

 8   (affirming  finding  of  supervisory  liability  when  evidence  showed 

 9   that supervisors knew or should have known that plaintiff‐inmates’ 

10   reputations  as  alleged  planners  of  a  violent  insurrection  would 

11   expose  them  to  extreme  hostility  from  the  guards,  yet  took  no 

12   precautions  for  the  inmates’  safety);  see  also  Poe,  282  F.3d  at  146 

13   (holding that the plaintiff failed to raise a triable issue regarding the 

14   defendant‐supervisor’s  alleged  gross  negligence  where  the 

15   supervisor  failed  to  review  his  subordinate’s  personnel  history  and 

16   was  aware  of  inappropriate,  though  not  sexually  provocative, 




                                           55
      




 1   demands the employee had made to other women).   

 2          A  supervisor  is  not  grossly  negligent,  however,  where  the 

 3   plaintiff  fails  to  demonstrate  that  the  supervisor  knew  or  should 

 4   have known of a problematic pattern of employee actions or where 

 5   the  supervisor  took  adequate  remedial  steps  immediately  upon 

 6   learning of the challenged conduct.  See, e.g., Hayut, 352 F.3d at 753; 

 7   Colon,  58  F.3d  at  873.    A  plaintiff  pursuing  a  theory  of  gross 

 8   negligence  must  prove  that  a  supervisor’s  neglect  caused  his 

 9   subordinate to violate the plaintiff’s rights in order to succeed on her 

10   claim.  Poe, 282 F.3d at 140. 

11          We  have  not  yet  determined  the  contours  of  the  supervisory 

12   liability  test,  including  the  gross  negligence  prong,  after  Iqbal.  556 

13   U.S. at 676‐77; see Reynolds, 685 F.3d at 205‐06 n.14 (casting doubt on 

14   the  continuing  vitality  of  each  prong  of  the  supervisory  liability 

15   test).    We  need  not  decide  this  question  here  because,  as  explained 

16   below, Gagliardi did not act with gross negligence in his supervision 




                                           56
      




 1   of  Carlone,  and  the  other  tests  for  supervisory  liability  are  not 

 2   satisfied.  

 3          D. Raspardo’s  and  Spring’s  Hostile  Work  Environment  Claims 
 4             Against Carlone 

 5          We  conclude  that  the  first  prong  of  the  test  for  qualified 

 6   immunity  with  relation  to  Defendant  Carlone  is  satisfied  as  to 

 7   Spring.    Carlone  did  not  create  a  hostile  work  environment  for 

 8   Spring and therefore did not violate her constitutional right to equal 

 9   protection.  In light of this conclusion, we need not reach the second 

10   question  of  whether  a  reasonable  officer  would  have  understood 

11   Carlone’s  conduct  as  sufficient  to  constitute  a  hostile  work 

12   environment.  Thus, we conclude that Carlone is entitled to qualified 

13   immunity  on  Spring’s  §  1983  hostile  work  environment  claim  and 

14   reverse the decision of the district court.  

15          Raspardo’s  hostile  work  environment  claim  is  more 

16   substantial.    Ultimately,  the  four  principal  incidents  of  Carlone’s 

17   behavior alleged by Raspardo, including unwanted physical contact 



                                         57
      




 1   and  comments  of  a  sexual  nature  in  front  of  other  officers,  when 

 2   combined with the “over ten occasions” on which Carlone allegedly 

 3   made  comments  about  Raspardo’s  body  during  the  same  one‐year 

 4   period,  are  sufficient  to  permit  a  jury  to  find  a  hostile  work 

 5   environment.  We also conclude that Carlone’s conduct was clearly 

 6   established as unlawful sexual harassment at the time of the events 

 7   in  question  and  that  objectively  reasonable  officers  would  not 

 8   disagree  that  Carlone’s  conduct  constituted  sexual  harassment.  

 9   Carlone  has  thus  failed  to  establish  qualified  immunity  as  to 

10   Raspardo.  We therefore affirm the district court’s denial of qualified 

11   immunity  to  Carlone  on  Raspardo’s  hostile  work  environment 

12   claim. 

13                1. Spring’s Claims 

14         Spring’s  claims  against  Carlone  rest  primarily  on  two 

15   incidents.    The  first  is  the  2007  police  call  concerning  a  naked 

16   woman.    As  mentioned,  Carlone  sent  Spring  a  message  saying  she 

17   would  “be  perfect”  for  the  call  and  then  sent  additional  messages 

                                         58
      




 1   that Spring found offensive.  Spring did not respond directly to the 

 2   messages  and  had  no  issues  with  Carlone  at  the  scene.    Second, 

 3   throughout  her  time  under  Carlone’s  supervision,  Carlone  gave 

 4   Spring rides in his police cruiser while she was walking a patrol.  On 

 5   these  occasions,  Carlone  would  sometimes  ask  Spring  about  her 

 6   dating  history,  which  she  found  uncomfortable,  but  she  did  not 

 7   otherwise  perceive  Carlone’s  actions  to  be  inappropriate.    Spring 

 8   subsequently  learned  that  Carlone  had  been  instructed  not  to  pick 

 9   up  female  officers  in  his  cruiser,  but  she  did  not  regard  these 

10   interactions as inappropriate at the time.  Finally, Carlone referred to 

11   Spring as “Brown Eyes” on a number of occasions. 

12         This conduct falls short of the standard required for a hostile 

13   work  environment  claim.    While  Carlone’s  comments  in  the  MDT 

14   message may have been offensive, they appear to have been isolated 

15   and were not as substantial as events that we have found sufficient 

16   to  create  a  hostile  work  environment  in  prior  decisions.    Compare 




                                         59
      




 1   Alfano,  294  F.3d  at  374  (noting  that,  as  a  general  rule,  “episodic” 

 2   incidents  will  not  be  sufficient  to  establish  a  hostile  work 

 3   environment), with Howley v. Town of Stratford, 217 F.3d 141, 149, 154 

 4   (2d  Cir.  2000)  (finding  that  a  single  incident  created  a  hostile  work 

 5   environment  when  the  plaintiff’s  co‐worker  went  on  a  lengthy, 

 6   vulgar tirade against the plaintiff in the presence of a large group of 

 7   co‐workers).    Spring  did  not  regard  Carlone  giving  her  rides  in  his 

 8   cruiser  as  inappropriate  at  the  time.    As  a  matter  of  law,  these 

 9   incidents, as well as the use of the nickname, spread over more than 

10   a  year,  were  not  “sufficiently  severe  or  pervasive  to  alter  the 

11   conditions of [Spring’s] employment and create an abusive working 

12   environment.”    Alfano,  294  F.3d  at  373  (internal  quotation  marks 

13   omitted).  

14          Spring  supports  her  claim  by  also  pointing  to  various 

15   comments  Carlone  made  to  others  about  her  body  or  dating  life 

16   outside of Spring’s presence.  However, Spring admits that she did 




                                           60
      




 1   not  learn  of  any  of  these  comments  until  after  Carlone  had  been 

 2   placed  on  administrative  leave  and  Spring  had  resigned  from  the 

 3   NBPD.    Had  Spring  learned  of  these  comments  while  she  was 

 4   employed  at the  NBPD  and  while  Carlone  was  still  her  supervisor, 

 5   perhaps  they  would  have  supported  Spring’s  hostile  work 

 6   environment claim against Carlone.  

 7          That  Spring  never  learned  of  these  remarks  while  employed 

 8   by the NBPD makes her situation unlike others involving comments 

 9   made outside the plaintiff’s presence.  See Schwapp v. Town of Avon, 

10   118  F.3d  106,  111  (2d  Cir.  1997)  (“[T]he  fact  that  a  plaintiff  learns 

11   second‐hand  of  a  racially  derogatory  comment  or  joke  by  a  fellow 

12   employee  or  supervisor  .  .  .  can  impact  the  work  environment.”); 

13   Torres v. Pisano, 116 F.3d 625, 633 (2d Cir. 1997) (“The fact that many 

14   of  [the  plaintiff’s  supervisor’s]  statements  were  not  made  in  [the 

15   plaintiff’s]  presence  is,  in  this  case,  of  no  matter;  an  employee  who 

16   knows that her boss is saying things of this sort behind her back may 




                                            61
      




 1   reasonably find her working environment hostile.”).  

 2          Construing  the  incidents  cited  by  Spring  generously  in  her 

 3   favor,  we  hold  as  a  matter  of  law  that  Carlone’s  behavior  did  not 

 4   create a sufficiently abusive working environment for Spring.  Thus, 

 5   Carlone  is  entitled  to  qualified  immunity  as  to  her  hostile  work 

 6   environment claim. 

 7                 2.  Raspardo’s Claims 

 8          Raspardo  cites  four  principal  incidents  to  support  her  hostile 

 9   work  environment  claim  against  Carlone.    In  2007,  Carlone  asked 

10   Raspardo if she was “planning to go out drinking or have sex with 

11   [her]  boyfriend,”  another  officer  in  the  department,  told  Raspardo 

12   that  her  uniform  should  be  more  “form  fitting,”  and  attempted  to 

13   massage  Raspardo’s  shoulders.    In  early  2008,  Carlone  showed 

14   Raspardo a suggestive photograph of a woman wearing tactical gear 

15   in  a  magazine  which  was  focused  on  the  woman’s  buttocks  and 

16   passed  the  photo  around  to  other  male  officers  who  were  also 

17   present,  saying  that  the  woman’s  buttocks  looked  like  Raspardo’s.  

                                          62
      




 1   Raspardo told Carlone that his comments were not funny or ignored 

 2   him and left immediately during these incidents. 

 3          Raspardo  also  stated  in  a  sworn  statement  to  the  NBPD 

 4   during  its  investigation  of  Carlone  that  Carlone,  her  direct 

 5   supervisor at the time, “made references [of a sexual nature] to [her] 

 6   body  parts  on  at  least  over  ten  occasions,”  particularly  concerning 

 7   her  buttocks,  often  in  front  of  other  officers,  which  made  her  “feel 

 8   disrespected, angry, and embarrassed.”  Pl. Carlone’s App. 4‐5.  She 

 9   reiterated  these  allegations  in  her  later  deposition  testimony  and 

10   interrogatory answers. 

11          The  four  principal  incidents,  including  unwanted  touching 

12   and vulgar comments in front of other officers, when combined with 

13   the “over ten” additional comments about Raspardo’s body, all over 

14   a period of just one year, would be amply sufficient to permit a jury 

15   to find a sexually hostile work environment.  See Raniola v. Bratton, 

16   243  F.3d  610,  618‐20  (2d  Cir.  2001)  (observing  that  numerous 




                                           63
      




 1   incidents  of  vulgar  name  calling  and  workplace  sabotage  could 

 2   create a hostile work environment); Carrero v. N.Y.C. Housing Auth., 

 3   890  F.2d  569,  578  (2d  Cir.  1989)  (holding  a  supervisor’s  constant 

 4   unwelcome  attempts  to  touch  and  kiss  the  plaintiff  sufficient  to 

 5   establish  a  hostile  work  environment).    The  evidence  presented  by 

 6   Raspardo,  if  true,  demonstrates  that  Carlone  violated  her 

 7   constitutional  right  to  equal  protection  through  this  sexual 

 8   harassment.   

 9          Raspardo’s  right  to  be  free  from  severe  or  pervasive  sexual 

10   harassment  was  also  clearly  established  at  the  time  of  Carlone’s 

11   conduct  in  2007  and  2008.    This  Court  has  repeatedly  held  that 

12   public employees have the right to be free from discrimination based 

13   on their sex, and we have made Title VII hostile work environment 

14   claims available under § 1983.  See Demoret, 451 F.3d at 149; Patterson, 

15   375 F.3d at 226; Back, 365 F.3d at 117; Jemmott, 85 F.3d at 66‐67.  We 

16   also  cannot  accept  Carlone’s  contention  that  an  objectively 




                                         64
      




 1   reasonable  police  officer  would  believe  that  this  conduct  was  not 

 2   clearly  sexual  harassment.    See  Jemmott,  85  F.3d  at  67;  see  also  Royal 

 3   Crown Day Care LLC, 746 F.3d at 545.  Carlone has failed to establish 

 4   either that he did not violate Raspardo’s constitutional right to equal 

 5   protection or that the right was not clearly established at the time of 

 6   his  conduct;  he  is  thus  not  entitled  to  qualified  immunity.    We 

 7   therefore  affirm  the  district  court’s  denial  of  Carlone’s  motion  for 

 8   summary  judgment  on  the  basis  of  qualified  immunity  as  to 

 9   Raspardo’s hostile work environment claim. 

10          E. The Hostile Work Environment Claims of Russell, Raspardo, and 
11             Spring Against the Remaining Defendants 

12          Carlone’s  conduct  was  clearly  sex‐based.    By  contrast,  the 

13   plaintiffs’  evidence  against  the  remaining  four  individual 

14   defendants  presents  conduct  that,  with  few  exceptions,  does  not 

15   appear  to  be  tied  to  the  plaintiffs’  sex.    Thus,  in  addition  to 

16   considering  whether  the  acts  of  a  particular  defendant  were 

17   sufficient  to  create  a  hostile  work  environment  for  a  particular 



                                            65
      




 1   plaintiff,  we  must  consider  whether  the  plaintiffs  have  alleged  and 

 2   presented  evidence  from  which  a  reasonable  jury  could  conclude 

 3   that the conduct was caused by intentional discrimination based on 

 4   sex.    See  Patterson,  375  F.3d  at  226  (“[A]lthough  in  certain 

 5   circumstances a Title VII claim may be established through proof of 

 6   a defendant’s mere negligence, without a showing of discriminatory 

 7   intent,  a  plaintiff  pursuing  a  .  .  .  denial  of  equal  protection  under  

 8   §  1983  must  show  that  the  discrimination  [based  on  a  protected 

 9   characteristic] was intentional.” (internal citation omitted)); Back, 365 

10   F.3d  at  118  (“To  make  out  .  .  .  a  claim  [for  sex  discrimination  in 

11   violation of the Fourteenth Amendment under § 1983], the plaintiff 

12   must  prove  that  she  suffered  purposeful  or  intentional 

13   discrimination on the basis of gender.”).   

14          We must also apply supervisory liability analysis to Gagliardi, 

15   who was the Chief of the NBPD at the time of the plaintiffs’ alleged 

16   harassment,  to  determine  whether  he  violated  the  plaintiffs’ 




                                            66
      




 1   constitutional rights on that basis.23  See Hayut, 352 F.3d at 753; Colon, 

 2   58 F.3d at 873; see also Iqbal, 556 U.S. at 676.   

 3           For  the  reasons  that  follow,  we  conclude  that  the  remaining 

 4   individual defendants, including Gagliardi, are entitled to qualified 

 5   immunity  on  all  of  the  plaintiffs’  hostile  work  environment  claims.  

 6   Because  the  first  prong  of  the  qualified  immunity  test  is  satisfied 

 7   with respect to these defendants, we need not reach the question of 

 8   whether  reasonable  officers  would  have  perceived  each  individual 

 9   defendant’s conduct as objectively sufficient to create a hostile work 

10   environment for the plaintiffs. 

11                   1. Claims Against Steck and Panetta 

12           The plaintiffs’ evidence against defendants Steck and Panetta 



     23  The  other  defendants  are  also  supervisors,  but  the  plaintiffs  have  not  clearly 
     asserted supervisory‐based claims as to them.  Although the plaintiffs suggest in 
     their  brief  that  Defendant  Paventi  was  grossly  negligent  in  his  supervision  of 
     Carlone,  both  their  briefs  and  the  record  focus  on  Gagliardi’s  supervisory 
     negligence  as  Chief  of  Police  and  provide  minimal  substantive  arguments,  few 
     allegations,  and  little  evidence  concerning  Paventi’s  supervision  of  Carlone;  we 
     thus  only  perform  the  applicable  supervisory  liability  analysis  with  relation  to 
     Gagliardi. 
      

                                                  67
      




 1   requires only brief discussion.  The plaintiffs assert that each of these 

 2   two  defendants  reprimanded  them  for  tardiness,  not  properly 

 3   maintaining  their  uniforms,  and  miscommunications  over  their  use 

 4   of sick leave and personal days.  Raspardo also alleges that Panetta 

 5   initiated  an  investigation  into  whether  she  lied  to  the  NBPD  about 

 6   her inability to speak Spanish after he heard her speak Spanish to a 

 7   child while on a call,24 and Russell alleges that Panetta reprimanded 

 8   her over the radio when other officers could hear the exchange.  The 

 9   plaintiffs claim generally, without providing much detail, that Steck 

10   and  Panetta  did  not  act  similarly  toward  male  officers  who 

11   committed the same offenses. 

12           We  cannot  conclude  that  the  defendants’  conduct  was 

13   motivated by the plaintiffs’ sex.  We have previously recognized that 

14   plaintiffs  may  present  circumstantial  proof  that  “adverse  treatment 

15   that  was  not  explicitly  sex‐based  was,  nevertheless,  suffered  on 



        Raspardo  does  not  deny  that  she  spoke  in  Spanish  to  the  child.    Rather,  she 
     24

     asserts that she only spoke a few basic words—the limit of her knowledge. 

                                                 68
      




 1   account of sex.”  Raniola, 243 F.3d at 621‐22; see also Moll v. Telesector 

 2   Res.  Grp.,  Inc.,  Nos.  12‐4688‐cv,  13‐0918‐cv,  2014  WL  3673357,  at  *4 

 3   (2d  Cir.  July  24,  2014)  (holding,  in  the  Title  VII  context,  that  the 

 4   district court erred in failing to consider sex‐neutral conduct in light 

 5   of facially sex‐based conduct); Alfano, 294 F.3d at 377 (holding, in the 

 6   Title VII context, that “to the extent that the plaintiff relies on facially 

 7   neutral  incidents  to  create  the  quantum  of  proof  necessary  .  .  .  she 

 8   must have established a basis [at trial] from which a reasonable fact‐

 9   finder  could  infer  that  those  incidents  were  infected  by 

10   discriminatory animus”). 

11           Here,  however,  the  only  evidence  the  plaintiffs  offer  to 

12   connect Steck’s and Panetta’s reprimands to the plaintiffs’ sex is the 

13   plaintiffs’  own  affidavits,  which  provide  one‐sentence  descriptions 

14   of  occasions  on  which  male  officers  (often  not  identified  by  name) 

15   allegedly committed similar infractions without a reprimand.  Even 

16   construing  this  evidence  generously  in  favor  of  the  plaintiffs,  their 




                                           69
      




 1   comparisons  fail  to establish  that  Steck and Panetta  singled  out  the 

 2   plaintiffs for adverse treatment based on their sex.  See Scott, 550 U.S. 

 3   at 380.  Steck and Panetta did not individually violate the plaintiffs’ 

 4   constitutional  rights  by  creating  a  hostile  work  environment.  

 5   Therefore,  they  are  entitled  to  qualified  immunity  on  the  plaintiffs’ 

 6   hostile work environment claims. 

 7                 2. Claims Against Paventi 

 8          Defendant  Paventi  presents  a  closer  case.    Unlike  Steck  and 

 9   Panetta, the plaintiffs present evidence that Paventi engaged in some 

10   conduct  that  was  facially  sex‐based.    He  used  the  nickname  “J  Lo” 

11   for  Raspardo,  which  Russell  and  others  took  as  a  reference  to  the 

12   celebrity  Jennifer  Lopez  and  Raspardo’s  buttocks,  and  he  called 

13   Spring “Tiki,” which Spring and other unidentified members of the 

14   department  believed  was  a  sexualized  reference  to  the  swinging 

15   hips  of  dashboard  tiki  dolls.    Paventi  also  referred  to  Spring  and 

16   other  female  officers  as  “Rock  Stars”  or  “Rock  Star,”  which  Spring 

17   interpreted  as  a  reference  to  a  strip  club  named  “Rock  Star”  in  a 

                                          70
      




 1   nearby  town.    While  the  meaning  of  these  nicknames  is  subject  to 

 2   dispute,  for  purposes  of  this  appeal  we  must  accept  the  plaintiffs’ 

 3   interpretation.    See  Jemmott,  85  F.3d  at  66.    Paventi’s  use  of  these 

 4   nicknames  means  it  would  be  possible  to  conclude  that  his  actions 

 5   were based on the plaintiffs’ sex.  See Raniola, 243 F.3d at 621‐23.  

 6          Nonetheless, Paventi is entitled to qualified immunity because 

 7   Paventi’s  behavior  toward  the  plaintiffs  was  not  sufficiently  severe 

 8   or  pervasive  to  violate  clearly  established  law.    Spring  and  Russell 

 9   have  presented  few  specific  allegations  and  minimal  facts 

10   concerning  actions  taken  by  Paventi  against  them,  and  the  few 

11   instances they have cited, such as reprimanding Spring for misusing 

12   sick  leave,  crediting  other  officers’  complaints  of  Russell’s  poor 

13   performance,  and  identifying  them  as  “absent  without  leave”  after 

14   miscommunications about personal days, are insufficient as a matter 

15   of  law  to  establish  a  hostile  work  environment.    See  Demoret,  451 

16   F.3d  at  150  (holding  that  a  supervisor’s  close  monitoring  of 




                                           71
      




 1   plaintiff’s work, mild rudeness to her, failure to take advantage of all 

 2   of  her  abilities,  and  reassignment  of  some  of  plaintiff’s 

 3   responsibilities  to  other  employees  was  not  so  severe  as  to  be 

 4   abusive). 

 5          The  plaintiffs  make  several  other  unrelated  claims  against 

 6   Paventi,  including  failing  to  timely  investigate  a  complaint  that  an 

 7   NBPD officer was showing sexually explicit photographs of Officer 

 8   Spring to EMS employees, being aware of inappropriate videos used 

 9   during  training  but  failing  to  take  timely  action,  being  involved  in 

10   an  investigation  of  whether  Raspardo  spoke  Spanish,  and  making 

11   negative  comments  about  Spring  to  her  new  employer.    These 

12   isolated incidents, even when construed generously in the plaintiffs’ 

13   favor,  are  insufficient  as  a  matter  of  law  to  create  a  hostile  work 

14   environment.   

15          Raspardo      and     Spring     claim    that    Paventi     took     a 

16   disproportionate  interest  in  ensuring  that  they  not  operate  police 




                                            72
      




 1   vehicles while their driving privileges were suspended following car 

 2   accidents for which non‐defendant officers found them at fault and 

 3   assigned them to driver retraining.25  We see no basis upon which to 

 4   conclude  that  these  actions  by  Paventi  created  a  hostile  work 

 5   environment.    See  Demoret,  451  F.3d  at  150  (holding  that  a 

 6   supervisor’s close monitoring of plaintiff’s work “was not so severe 

 7   as to be abusive”).  Paventi was merely enforcing disciplinary orders 

 8   that plaintiffs concede were justified.  Therefore, even in light of this 

 9   evidence,  Paventi  is  entitled  to  qualified  immunity  on  their  hostile 

10   work environment claims.  

11                   3. Claims Against Gagliardi 

12           The  plaintiffs’  claims  against  then‐Chief  of  the  NBPD, 

13   Gagliardi,  raise  somewhat  different  issues.    They  bring  claims 

14   against  Gagliardi  alleging  that  his  individual  actions  created  a 


     25  Spring  and  Raspardo  both  lost  driving  privileges  following  automobile 
     accidents  in  which  they  were  found  to  be  at  fault,  but  neither  has  presented 
     evidence  that  Paventi  was  involved  in  the  evaluation  of  their  fault  in  the 
     accidents or their loss of driving privileges. 
      

                                                73
      




 1   hostile  work  environment,  and  they  also  claim  that  he  failed  to 

 2   properly  supervise or  investigate  the  conduct  of subordinate  police 

 3   officers who allegedly sexually harassed them, particularly Carlone. 

 4          As described above, a supervisor cannot be held liable under a 

 5   theory  of  respondeat  superior  for  the  constitutional  torts  of  his 

 6   subordinates;  he  must  be  personally  involved  in  a  constitutional 

 7   violation in order to generate liability under § 1983.  Iqbal, 556 U.S. at 

 8   676.  Prior to Iqbal, we held that “personal involvement” included, as 

 9   relevant  here,  “direct  participation  in  the  alleged  violation[,]  .  .  . 

10   gross negligence in the supervision of subordinates who committed 

11   the  wrongful  acts[,]  and  failure  to  take  action  upon  receiving 

12   information  that  constitutional  violations  are  occurring.”    Patterson, 

13   375 F.3d at 229; see also Back, 365 F.3d at 127 (citing Colon, 58 F.3d at 

14   873);  Hayut,  352  F.3d  at  753.    We  conclude  that,  even  viewing  the 

15   relevant evidence produced by the plaintiffs generously, Gagliardi is 

16   not  individually  liable  for  violating  the  plaintiffs’  rights  under  § 




                                           74
      




 1   1983.    He  neither  created  a  hostile  work  environment  through  his 

 2   own  direct  actions  nor  was  grossly  negligent  in  his  supervision  or 

 3   investigation  of  subordinate  officers  who  allegedly  harassed  the 

 4   plaintiffs on the basis of sex. 

 5         Although  the  plaintiffs  claim  that  Gagliardi  created  a  hostile 

 6   work environment through his direct actions, the record is devoid of 

 7   specific  allegations  or  evidence.    The  only  meaningful  conduct 

 8   involves  Raspardo.    Gagliardi  suspended  Raspardo  for  four  days 

 9   following  a  car  accident  in  which  she  admitted  to  being  at  fault.  

10   Gagliardi was also apparently involved—though Raspardo does not 

11   explain  how—in  the  investigation  into  whether  Raspardo  had  lied 

12   about  her  knowledge  of  Spanish.    Finally,  Gagliardi  told  Raspardo 

13   when she was first interviewed that if she were hired by the NBPD, 

14   “he  was  going  to  have  sexual  harassment  problems  with  [her].”  

15   Defs.’ App. 207.  These three incidents are not sufficient to create a 

16   genuine  dispute  as  to  whether  he  created  a  hostile  work 




                                          75
      




 1   environment.  Gagliardi is thus entitled to qualified immunity on the 

 2   plaintiffs’ direct claims.  

 3          The plaintiffs’ primary allegation against Gagliardi, however, 

 4   is  that  he  allowed  other  NBPD  officers,  particularly  Carlone,  to 

 5   sexually  harass  the  plaintiffs.    This  claim  reaches  a  substantially 

 6   broader  range  of  conduct  because  it  encompasses  treatment  of  the 

 7   plaintiffs, and others in the NBPD, by Gagliardi’s subordinates.   

 8          Gagliardi  may  not  be  held  liable  under  §  1983  for  grossly 

 9   negligent supervision of his subordinates unless those subordinates 

10   have  actually  violated  a  plaintiff’s  constitutional  rights.    Poe,  282 

11   F.3d at 134 (“Because the establishment of both the violation and the 

12   defense  depend  upon  evaluating  the  harm  inflicted  and  the 

13   individual  responsibility  of  the  accused  public  official,  both  the 

14   subordinate’s  and  the  supervisor’s  actions  (or  lack  thereof)  are 

15   relevant.”).    We  concluded  above  that  Steck,  Panetta,  and  Paventi 

16   did not sexually harass the plaintiffs.  We also held, on the basis of 




                                          76
      




 1   the  evidence  presented,  that  a  jury  could  conclude  that  Carlone 

 2   sexually  harassed  Raspardo  and  presumably  Russell,26  but  not 

 3   Spring.    Even  if  Carlone’s  misconduct  did  not  amount  to  sexual 

 4   harassment,  however,  his  treatment  of  all  NBPD  officers  and 

 5   personnel  is  relevant  to  the  extent  Gagliardi  was  aware  of  it  with 

 6   respect  to  Spring  and  any  other  female  officers  and  personnel,  not 

 7   just  Russell  and  Raspardo.    We  nonetheless  conclude,  as  explained 

 8   below,  that  Gagliardi  is  entitled  to  qualified  immunity  because 

 9   Gagliardi  did  not,  as  a  matter  of  law,  violate  the  plaintiffs’ 

10   constitutional  rights  by  failing  to  adequately  supervise  Carlone’s 

11   interactions  with  them  or  by  failing  to  adequately  investigate  and 

12   respond  to  reports  concerning  Carlone’s  allegedly  improper 

13   behavior prior to his sexual harassment of Russell and Raspardo.   

14          Under  our  pre‐Iqbal  case  law,  a  failure  to  supervise 

15   subordinates  and  adequately  inquire  into  complaints  concerning 

        This  assumption  is  necessary  where,  as  here,  Carlone  did  not  move  for 
     26

     summary judgment with respect to Russell’s claim of sexual harassment against 
     him. 

                                             77
      




 1   their  behavior  can  yield  supervisory  liability  in  certain 

 2   circumstances.  Id. at 141.  As we have explained, “for a supervisor 

 3   to be liable under section 1983 for his failure to inquire, he must first 

 4   have been on notice that his subordinate was prone to commit some 

 5   unconstitutional  or  unacceptable  behavior.    Such  notice  could  be 

 6   actual (for example, awareness of prior [constitutional] deprivations 

 7   in a related context), or it could be constructive . . . .”  Id.  In order to 

 8   defeat a police supervisor’s claim of qualified immunity, a plaintiff: 

 9        must allege sufficient facts to raise a triable issue of fact as 
10        to  whether  [the  supervisor]  knew  or  should  have  known 
11        that  there  was  a  high  degree  of  risk  that  [the  harasser] 
12        would  behave  inappropriately  with  a  woman  during  his 
13        assignment,  but  either  deliberately  or  recklessly 
14        disregarded  that  risk  by  failing  to  take  action  that  a 
15        reasonable  supervisor  would  find  necessary  to  prevent 
16        such a risk, and that failure caused a constitutional injury. 
17    
18   Id. at 142.  The issue on appeal from a denial of qualified immunity 

19   then, is whether a plaintiff “has . . . proffer[ed] sufficient evidence to 

20   meet this standard.”  Id. 

21          The  only  evidence  Russell  and  Raspardo  identify  suggesting 


                                          78
      




 1   that  Gagliardi  had  reason  to  know  that  Carlone  may  have  posed  a 

 2   risk  of  sexually  harassing  them  is  that  the  department  previously 

 3   investigated  Carlone  following  allegations  concerning  improper 

 4   comments  and  behavior  toward  female  officers  and  personnel.  

 5   However,  the  department’s  2006  investigation  into  allegations  that 

 6   Carlone  was  harassing  Officer  Hayden  concluded  when  Hayden 

 7   explained  that  she  did  not  feel  that  Carlone  had  behaved 

 8   inappropriately.  During the course of this investigation, it was also 

 9   discovered that Carlone made an inappropriate joke about a female 

10   officer  during  roll  call.    Upon  further  investigation,  the  woman 

11   officer confirmed that Carlone had made the inappropriate comment 

12   but stated that she did not feel offended by it.  Gagliardi and Paventi 

13   disciplined  Carlone  through  verbal  counseling  after  these 

14   investigations,  and  Paventi  ordered  Carlone  not  to  pick  up  female 

15   officers  in  his  patrol  vehicle.    When  Carlone  continued  to  do  so, 

16   Paventi  gave  him  another  verbal  warning.    A  December  2006 




                                          79
      




 1   investigation  also  revealed  that  Carlone  inappropriately  used  the 

 2   MDT  messaging  system,  an  infraction  for  which  Gagliardi 

 3   suspended Carlone for two days and ordered Carlone to surrender 

 4   two days of accrued holiday time.  

 5          These  prior  incidents  of  misconduct  by  Carlone  were  not 

 6   sufficient  to  put  Gagliardi  on  notice  that  Carlone  was  likely  to 

 7   sexually  harass  Russell  and  Raspardo.    Cf.  Johnson,  239  F.3d  at  255 

 8   (holding  that  supervisors’  knowledge  of  four  assaults  by  a  teacher 

 9   prior to his assault of the plaintiff could constitute grossly negligent 

10   supervision).    The  nature  of  these  incidents  and  of  Gagliardi’s 

11   response  would  not  permit  a  reasonable  jury  to  find  “gross 

12   negligence  or  deliberate  indifference,”  or  to  conclude  that 

13   Gagliardi’s  response  created  “a  high  risk  that  [Carlone]  would 

14   violate  [Russell’s  and  Raspardo’s]  constitutional  rights.”    Poe,  282 

15   F.3d at 140.  Russell and Raspardo also suggest that Carlone should 

16   have  been  disciplined  more  harshly  after  these  incidents  and 




                                          80
      




 1   conclude that the lack of such discipline ultimately led to Carlone’s 

 2   sexual  harassment  of  them.    The  fact  that  Gagliardi  did  not  fire 

 3   Carlone  earlier  surely  permitted  Russell’s  and  Raspardo’s 

 4   harassment to occur, but this is an insufficient basis to conclude that 

 5   Gagliardi was grossly negligent in not terminating Carlone earlier or 

 6   imposing other discipline.  

 7         There  is  also  no  evidentiary  basis  to  conclude  that  Gagliardi 

 8   knew that Carlone was sexually harassing Russell or Raspardo and 

 9   impermissibly  allowed  this  harassment  to  continue.    The  plaintiffs 

10   did  not  report  sexual  harassment  of  them  by  Carlone  until  after 

11   Gagliardi  had  already  placed  Carlone  on  administrative  leave.  

12   Indeed,  neither  Russell  nor  Raspardo  claims  that  Gagliardi  was 

13   aware of Carlone’s behavior toward her before that time.  Nor have 

14   they  presented  any  evidence  suggesting  that  Gagliardi  created  or 

15   allowed  to  continue  any  policy  of  sexual  harassment  or  otherwise 

16   witnessed or approved of acts of sexual harassment of other female 




                                         81
      




 1   officers by Carlone.   

 2         It  is  undisputed  that  once  Gagliardi  became  aware  of 

 3   allegations of Carlone’s improper racial remarks to Officer Elias, he 

 4   placed  Carlone  on  administrative  leave  until  the  conclusion  of  that 

 5   investigation.    Gagliardi  began  a  broader  investigation  into 

 6   Carlone’s  conduct  and  contacted  the  prosecutor’s  office  once  he 

 7   learned  of  Carlone’s  sexual  misconduct  involving  Russell.    Finally, 

 8   shortly  after  the  investigation  began,  Gagliardi  demoted  Carlone 

 9   from  Sergeant  to  Patrol  Officer  on  the  ground  that  he  “used  [his] 

10   supervisory position . . . to engage in an inappropriate, offensive and 

11   demeaning pattern of conduct against at least . . . two officers who 

12   were working under [his] command.”  Defs.’ App. 68 ¶ 84, 109 ¶ 84.  

13   After  the  investigation  concluded,  Gagliardi  recommended  that 

14   Carlone be terminated. 

15         Gagliardi’s response to Carlone’s behavior prior to the events 

16   complained of by the plaintiffs was not grossly negligent as a matter 




                                          82
      




 1   of  law,  nor  was  his  later  investigation  and  ultimate  discipline  of 

 2   Carlone.    See,  e.g.,  Hayut,  352  F.3d  at  753;  Colon,  58  F.3d  at  873.    In 

 3   any  event,  “[r]easonable  supervisors  confronted  with  the 

 4   circumstances  faced  by  [Gagliardi]  could  disagree  as  to  the  legality 

 5   of his inaction.”  Poe, 282 F.3d at 146.  Although Carlone’s behavior 

 6   toward  Russell  and  Raspardo  is  surely  offensive  and  regrettable, 

 7   “[t]o  find  [Gagliardi]  ineligible  for  immunity  solely  because 

 8   [Carlone]  acted  unlawfully  seems  patently  unfair  as  well  as 

 9   illogical.”  Id. at 134. 

10            Gagliardi  thus  did  not  violate  the  plaintiffs’  constitutional 

11   rights  either  directly  or  as  a  supervisor.    He  is  entitled  to  qualified 

12   immunity on the plaintiffs’ direct and supervisory liability claims of 

13   sexual harassment.  

14          F. The Plaintiffs’ Disparate Treatment Claims 

15          Finally,  the  plaintiffs  assert  disparate  treatment  claims  under  

16   § 1983 against the individual defendants other than Carlone.  Such a 

17   §  1983  claim  for  sex  discrimination  is  analyzed  under  the  burden‐

                                              83
      




 1   shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 

 2   (1973),  utilized  in  Title  VII  claims.    See  Demoret,  451  F.3d  at  150‐51.  

 3   The  plaintiff  must  first  establish  a  prima  facie  case  by  showing  that: 

 4   “(1)  she  is  a  member  of  a  protected  class;  (2)  her  job  performance 

 5   was  satisfactory;  (3)  she  suffered  adverse  employment  action;  and 

 6   (4)  the  action  occurred  under  conditions  giving  rise  to  an  inference 

 7   of discrimination.”  Id. at 151 (citing McDonnell Douglas, 411 U.S. at 

 8   802).  Once the plaintiff makes such a showing, the burden shifts to 

 9   the defendant employer to provide a legitimate, non‐discriminatory 

10   reason  for  the  action.    Id.    If  the  defendant  is  able  to  make  such  a 

11   showing,  “the  burden  shifts  back  to  the  plaintiff  to  prove 

12   discrimination,  for  example,  by  showing  that  the  employer’s 

13   proffered reason is pretextual.”  Id.  Notably, in disparate treatment 

14   cases  brought  pursuant  to  §  1983,  “liability  for  an  Equal  Protection 

15   Clause violation . . . requires personal involvement by a defendant, 

16   who  must  act  with  discriminatory  purpose.”    Reynolds,  685  F.3d  at 




                                             84
      




 1   204. 

 2           Individual  liability  under  §  1983  for  disparate  treatment 

 3   requires  us  to  examine  each  individual  defendant’s  actions  to 

 4   determine whether he treated the plaintiffs disparately on the basis 

 5   of sex.  See id. at 204‐06.  This task is especially difficult here where 

 6   the  plaintiffs’  allegations  are  not  entirely  clear  as  to  which 

 7   supervisors  disciplined  them  at  particular  times  and  for  particular 

 8   conduct.    Because  most  of  the  plaintiffs’  allegations  do  not  assert 

 9   adverse  employment  actions,  however,  we  find  it  unnecessary  to 

10   examine  each  defendant  separately  and  instead  conclude  that  most 

11   of  the  plaintiffs’  claims  fail  on  the  third  prong  of  the  McDonnell 

12   Douglas prima facie case.  

13           As  to  that  prong,  “[a]  plaintiff  sustains  an  adverse 

14   employment  action  if  he  or  she  endures  a  ‘materially  adverse 

15   change’  in  the  terms  and  conditions  of  employment.”    Galabya  v. 

16   N.Y.C.  Bd.  of  Educ.,  202  F.3d  636,  640  (2d  Cir.  2000).    A  materially 




                                            85
      




 1   adverse  change  in  working  conditions  “must  be  more  disruptive 

 2   than  a  mere  inconvenience  or  an  alteration  of  job  responsibilities.”  

 3   Id.  (internal  citation  and  quotation  marks  omitted).    Examples  of 

 4   actionable  adverse  employment  actions  include  termination  of 

 5   employment, a demotion evidenced by a decrease in wage or salary, 

 6   a  less  important  title,  a  loss  of  important  benefits,  or  significantly 

 7   reduced responsibilities.  See id.; see also Demoret, 451 F.3d at 151. 

 8          With  the  possible  exception  of  the  administrative  discipline 

 9   Raspardo  and  Spring  suffered  as  a  result  of  their  motor  vehicle 

10   accidents,  none  of  the  treatment  complained  of  constitutes  an 

11   adverse  employment  action.    Compare  Galabya,  202  F.3d  at  640‐41 

12   (holding that assignment to a different school or classroom was not 

13   an  adverse  employment  action),  and  Wanamaker  v.  Columbian  Rope 

14   Co.,  108  F.3d  462,  466  (2d  Cir.  1997)  (determining  that  loss  of  an 

15   office  and  phone  privileges  was  not  a  materially  adverse 

16   employment  action),  with  Terry  v.  Ashcroft,  336  F.3d  128,  142‐45  (2d 




                                           86
      




 1   Cir. 2003) (deciding that a reasonable factfinder could conclude that 

 2   loss  of  firearm  privileges  and  driving  privileges  for  a  law 

 3   enforcement  officer  was  an  adverse  employment  action).    The 

 4   plaintiffs’  remaining  claims  of  unequal  treatment,  such  as  minor 

 5   reprimands  for  tardiness,  improper  attire,  and  miscommunications 

 6   regarding  use  of  sick  leave  and  personal  days,  are  not  adverse 

 7   actions  and  cannot  give  rise  to  a  §  1983  claim  on  a  theory  of 

 8   disparate treatment. 

 9         Assuming that Raspardo’s and Spring’s claims regarding their 

10   loss  of  driving  privileges  and  requirement  to  walk  their  nighttime 

11   patrols constitute adverse employment actions, see Terry, 336 F.3d at 

12   145,  they  ultimately  fail  on  the  fourth  prong  of  the  McDonnell 

13   Douglas prima facie case.  So, too, with Russell’s sanction concerning a 

14   motor  vehicle  collision,  a  showing  of  disparate  treatment  “is  a 

15   recognized method of raising an inference of discrimination for the 

16   purposes of making out a prima facie case.” Ruiz v. Cnty. of Rockland, 




                                         87
      




 1   609 F.3d 486, 493 (2d Cir. 2010).  Raising such an inference, however, 

 2   requires  the  plaintiff  to  show  that  the  employer  treated  him  or  her 

 3   “less  favorably  than  a  similarly  situated  employee”  outside  of  the 

 4   protected group.  Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 

 5   2000);  see  also  Mandell  v.  Cnty.  of  Suffolk,  316  F.3d  368,  379  (2d  Cir. 

 6   2003)  (“A  plaintiff  relying  on  disparate  treatment  evidence  must 

 7   show  she  was  similarly  situated  in  all  material  respects  to  the 

 8   individuals  with  whom  she  seeks  to  compare  herself.”  (internal 

 9   quotation marks omitted)).   

10          A similarly situated employee is one “similarly situated in all 

11   material  respects”  to  the  plaintiff.    Graham,  230  F.3d  at  39  (internal 

12   quotation marks omitted).  This does not mean that the plaintiff and 

13   the  compared  co‐employees  must  be  identical.    Id.  at  40.    In  the 

14   context  of  employee  discipline,  however,  the  plaintiff  and  the 

15   similarly  situated  employee  must  have  “engaged  in  comparable 

16   conduct,” that is, conduct of “comparable seriousness.”  Id. (internal 




                                             88
     




1   quotation marks omitted).  

2           Here,  the  plaintiffs  assert  that  male  officers  who  were 

3   involved  in  similar  car  accidents  were  treated  more  favorably 

4   because  the  male  officers  were  not  disciplined  as  harshly  as  the 

5   plaintiffs.    We  address  each  plaintiff’s  allegations  concerning  her 

6   alleged unequally harsh treatment in turn. 27 

7           Russell  claims  that  she  was  treated  unfairly  after  a  minor 

8   collision with an “Officer Sloate.”  She maintains that her patrol car 

    27 We acknowledge that this Court has at times described the issue of whether an 
    alleged comparator is sufficiently similarly situated to a plaintiff in the Title VII 
    context as “a question of fact for the jury.”  Mandell, 316 F.3d at 379.  As such, it is 
    unsettled  whether  we  can  review  a  district  court’s  determination  that  genuine 
    disputes  of  material  fact  preclude  granting  summary  judgment  on  a  plaintiff’s 
    disparate  treatment  claims  because  of  a  lack  of  comparator  evidence.    Cf. 
    Plumhoff, 134 S. Ct. at 2019 (“[D]eciding legal issues . . . is a core responsibility of 
    appellate  courts,  and  requiring  appellate  courts  to  decide  such  issues  is  not  an 
    undue  burden.”).    We  note  again  that  Title  VII  frameworks  do  not  always  fit 
    neatly  into  §  1983  claims.    In  the  context  of  §  1983  claims,  denying  appellate 
    review of the “factual question” of whether an alleged comparator is sufficiently 
    similar  to  a  plaintiff  for  the  purposes  of  a  disparate  treatment  claim  would 
    effectively insulate all such claims from review, exposing government officials to 
    discovery  and  trial  on  only  these  claims.  Thus,  we  may  address  it  on  appeal.  
    Here,  the  complete  absence  of  symmetrical  comparator  evidence  compels  the 
    grant  of  summary  judgment  on  these  claims.  See  Scott,  550  U.S.  at  380  (holding 
    that  this  Court  may  resolve  the  legal  question  concerning  the  alleged 
    constitutional  violation,  even  if  such  resolution  relies  on  a  fact‐bound  inquiry, 
    and  need  not  accept  plaintiffs’  allegations  where  they  are  contradicted  by  the 
    record).  

                                                89
      




 1   did  not  collide  with  Officer  Sloate’s  patrol  car,  and  alleges  that 

 2   Carlone assisted  Officer  Sloate  in  writing  and  editing  his  statement 

 3   concerning  the  accident.    She  admits  that  she  received  a 

 4   “Supervisor’s Warning” from an Officer Woodruff, not a defendant 

 5   in this case, who investigated the accident.  Defs.’ App. 56 ¶ 47, 105‐

 6   106  ¶  47.    Russell  does  not  allege  that  Officer  Woodruff  acted 

 7   improperly in his investigation or imposition of discipline, and this 

 8   type  of  punishment  appears  consistent  with  the  other  punishments 

 9   meted out for similar accidents.  Russell also failed to file a grievance 

10   concerning  discipline  imposed  following  this  incident.    Russell 

11   appears  to  claim  only  that  Carlone  engaged  in  disparate  treatment 

12   by assisting Officer Sloate in writing and editing his statement.  This 

13   conduct  does  not  constitute  an  adverse  action,  and  there  is  no 

14   allegation  or  evidence  that  Carlone  failed  to  assist  other  officers  in 

15   writing  and  editing  statements  and  thus  acted  disparately  toward 

16   Russell.  Therefore, Russell has not established that Carlone treated 




                                           90
      




 1   her disparately on the basis of sex in this instance.28  Liability cannot 

 2   be  imputed  to  Gagliardi  without  an  underlying  constitutional 

 3   violation.    See  Poe,  282  F.3d  at  134,  142.    Thus,  the  defendants  have 

 4   not violated Russell’s constitutional right to equal protection on this 

 5   basis and are entitled to qualified immunity. 

 6           As  to  Raspardo’s  claim,  the  undisputed  evidence  is  that  her 

 7   motor  vehicle  accident  was  extremely  severe.    The  accident  caused 

 8   $14,000  of  damage  to  her  police  vehicle  and  substantial  damage  to 

 9   the  other  vehicle  involved,  whose  occupants  were  a  mother  and 

10   child  taken  to  the  hospital  for  emergency  care,  and  kept  Raspardo 

11   out  of  work  with  injuries  until  May  2,  2008.    Raspardo  does  not 

12   appear  to  contend  on  appeal  that  she  was  not  at  fault  for  this 

13   accident or that the damage caused by the accident was not extreme; 

14   instead, she argues that the suspension of her driving privileges and 

15   requirement  that  she  walk  a  beat  constituted  disparate  treatment.  



        We  offer  no  conclusion  as  to  this  behavior  in  the  context  of  Russell’s  sexual 
     28

     harassment claim against Carlone, which continues in the district court. 

                                                  91
      




 1   Raspardo  has  set  forth  no  similarly  situated  comparator  to  permit 

 2   this  Court  to  conclude  that  the  defendants  treated  Raspardo 

 3   disparately  on  the  basis  of  her  sex  following  her  car  accident.    The 

 4   accident  reports  submitted  by  plaintiffs  delineating  other  incidents 

 5   describe  accidents  that  occurred  at  low  speeds  and  resulted  in 

 6   minimal  property  and  automobile  damage  and  no  injuries.    The 

 7   accident  reports  presented,  and  the  discipline  for  the  officers 

 8   involved, are not sufficiently similar to Raspardo’s serious accident 

 9   to  support  disparate  treatment.29    Raspardo  has  thus  failed  to 

10   identify a sufficiently similar comparator to establish as a matter of 

11   law that she was disparately treated following her accident.  Because 

12   there was no underlying constitutional violation, liability cannot be 


     29  Raspardo  alleges  that  an  “Officer  Bleau”  drove  through  a  red  light,  “totaling 
     another car that had a family inside [the vehicle],” but that he never had to go to 
     driver  retraining  or  was  disciplined.    We  cannot  conclude  from  this  vague 
     statement  that  “Officer  Bleau”  was  sufficiently  similarly  situated  to  Raspardo.  
     Additionally,  there  is  no  evidence  substantiating  this  claim  in  the  record.  
     Although we must view the facts in the light most favorable to the plaintiffs and 
     take  the  allegations  and  facts  as  adduced  by  the  plaintiffs,  we  need  not  accept 
     conclusory  allegations  that  are  either  contradicted  by  or  lack  support  in  the 
     record.  See Scott, 550 U.S. at 380.   

                                                 92
      




 1   imputed  to  Gagliardi  or  imposed  on  the  other  individual 

 2   defendants.  Therefore, the defendants have not violated Raspardo’s 

 3   constitutional  rights  and  are  entitled  to  qualified  immunity  on  this 

 4   claim. 

 5          Spring’s  claim  presents  the  closest  case.    Spring  admits  that 

 6   she was involved in an accident in her patrol car in February of 2008 

 7   when she struck the rear of a vehicle.  After a “Sergeant Portalatin” 

 8   investigated the accident and determined (with the help of Spring’s 

 9   own admission) that Spring was at fault for the accident, a “Captain 

10   Beatty”  issued  Spring  a  written  reprimand  and  informed  her  that 

11   she  must  participate  in  driving  training  administered  by  the 

12   department.30    Spring  admits  that,  after  Beatty’s  reprimand,  she 

13   “could  not  operate  a  police  car  until  that  training  was  completed” 

14   and that, “[a]s a result of being unable to operate a police car, [she] 

15   had to walk a beat.”  Defs.’ App. 61 ¶ 56, 107 ¶ 56.  Spring does not 

       It appears that Defendant Steck had limited involvement in this investigation 
     30

     and  ensuing  disciplinary  action;  Spring  does  not  cite  his  behavior  as 
     objectionable. 

                                           93
      




 1   appear  to  challenge  the  findings  of  fault,  which  were  made  by 

 2   officers who are not defendants.  She instead contends that she was 

 3   forced  to  walk  a  patrol  on  the  fourth  shift  in  an  area  of  high  crime 

 4   and  that  her  supervisors  repeatedly  ensured  that  she  did  not  use  a 

 5   police vehicle.  She attributes this alleged punishment to Defendant 

 6   Paventi, who the evidence indicates gave specific instructions to the 

 7   supervisory  staff  that  they  would  walk  beats  if  post‐accident  beat 

 8   officers  were  found  in  patrol  cars,  and  her  direct  supervisor,  not  a 

 9   defendant  in  this  case,  who  interpreted  Paventi’s  instruction  as 

10   applying  to  Spring.    She  emphasizes  that  she  was  the  only  officer 

11   ever required to walk a beat on the late‐night fourth shift.  Because 

12   Spring concedes that an “Officer Beatty” assigned the punishment in 

13   this  case  and  specifically  told  Spring  that  she  would  not  be 

14   permitted  to  drive  a  police  vehicle  and  would  have  to  walk  a  beat 

15   until  she  completed  driver  retraining,  we  understand  her  to  be 

16   making a claim of unequal enforcement of penalties against Paventi. 




                                            94
      




 1           Spring  has  failed,  though,  to  identify  a  sufficiently  similarly 

 2   situated male comparator with whom to compare Paventi’s penalty 

 3   enforcement.    Spring  has  identified  no  male  officer  who  was 

 4   specifically admonished, as she admits she was, by a non‐defendant 

 5   officer not to ride in a police vehicle and required to walk a beat, and 

 6   who  was  subsequently  specifically  permitted  by  Paventi  to  avoid 

 7   this  punishment.    Indeed,  the  alleged  similar  comparators,  for  the 

 8   most  part,  were  not  even  supervised  by  Paventi,  and  Spring  does 

 9   not  claim  that  Paventi  failed  to  enforce  their  punishments  against 

10   them or otherwise generally permitted post‐accident officers to ride 

11   in police vehicles during this time.  Thus, even viewing the evidence 

12   most favorably to Spring, Spring has failed to establish that Paventi 

13   treated  her  more  harshly  with  respect  to  enforcing  her  driver 

14   retraining and walking a beat penalties assigned by another officer.31  



     31 Although the plaintiffs allege generally on appeal that male officers were not 
     required  to  walk  beats  following  car  accidents,  this  assertion  is  partially 
     contradicted  by  Spring’s  own  admission  that  at  least  one  male  officer  (“Officer 
     Jared  Barseleau”)  was  required  to  walk  a  beat  after  being  in  car  accidents,  and 

                                                 95
      




 1   As such, Paventi did not violate Spring’s constitutional rights and is 

 2   entitled to qualified immunity.  Because we have held that there was 

 3   no  underlying  constitutional  violation,  there  is  also  no  supervisory 

 4   liability.    See  Poe,  282  F.3d  at  134.    Thus,  Gagliardi  is  entitled  to 

 5   qualified immunity on these claims. 

 6           Because the plaintiffs have not established that the individual 

 7   defendants  treated  the  plaintiffs  differently  than  they  treated 

 8   similarly situated male officers, the defendants have not violated the 

 9   plaintiffs’ constitutional rights as a matter of law, and the plaintiffs’ 

10   disparate  treatment  claims  fail.    The  defendants  are  therefore 

11   entitled to qualified immunity on these claims.32 

12                                     CONCLUSION 

13           For the foregoing reasons, we AFFIRM in part and REVERSE 



     the undisputed evidence that beat officers were assigned police vehicles 83% of 
     the time.  
      
     32  Because  Russell  and  Spring  have  failed  to  provide  any  information  about 

     allegedly  similarly  situated  comparators  with  reference  to  Gagliardi’s  denial  of 
     their requests for light duty, they have failed to establish disparate treatment on 
     that basis and we need not address these allegations further. 

                                                96
      




 1   in  part  the  district  court’s  denial  of  the  individual  defendants’ 

 2   motions  for  summary  judgment  and  REMAND  for  proceedings 

 3   consistent  with  this  opinion.    Except  for  Raspardo’s  hostile  work 

 4   environment  claim  against  Carlone,  the  five  individual  defendants 

 5   are entitled to qualified immunity on the § 1983 claims. 

 6          It is worth noting, once again, that this appeal only considers 

 7   the  hostile  work  environment  and  disparate  treatment  claims 

 8   against  the  individual  defendants  under  42  U.S.C.  §  1983.    The 

 9   claims  against  the  City  of  New  Britain  and  its  police  department 

10   under  Title  VII  and  §  1983  continue  before  the  district  court. 

11   Russell’s  hostile  work  environment  claim  against  Carlone  under  

12   § 1983 also remains pending in the district court as Carlone did not 

13   seek summary judgment as to that claim. 




                                         97